Exhibit 10.1

 

Execution Version

 

Published CUSIP Nos.                             

 

MULTI-YEAR REVOLVING CREDIT AGREEMENT

 

Dated as of June 17, 2005

 

among

 

NUCOR CORPORATION,

 

as Borrower,

 

THE LENDERS NAMED HEREIN

 

AND

 

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer

 

CITIBANK, N.A.,

as Syndication Agent

 

Arranged By:

 

BANC OF AMERICA SECURITIES LLC,

and

CITIGROUP GLOBAL MARKETS INC.

as Joint Lead Arrangers and Joint Book-Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1        1.1          Definitions.    1        1.2          Computation of
Time Periods and Dollar Equivalents.    16        1.3          Accounting Terms.
   17        1.4          Exchange Rates; Currency Equivalents.    17        1.5
         Redenomination of Certain Available Foreign Currencies.    17     
  1.6          Times of Day.    18        1.7          Letter of Credit Amounts.
   18

ARTICLE II CREDIT FACILITIES

   18        2.1          Revolving Loans.    18        2.2          Competitive
Loan Subfacility.    20        2.3          Letters of Credit.    23

ARTICLE III OTHER PROVISIONS RELATING TO CREDIT FACILITIES

   32        3.1          Default Rate.    32        3.2          Extension and
Conversion.    32        3.3          Prepayments.    33        3.4   
      Termination and Reduction of the Revolving Commitment.    33        3.5   
      Fees.    33        3.6          LIBOR Reserve Compensation.    35     
  3.7          Capital Requirements.    36        3.8          Unavailability.
   36        3.9          Illegality.    37        3.10          Requirements of
Law.    38        3.11          Inability To Determine Interest Rate.    39     
  3.12          Replacement of Lenders.    40        3.13          Taxes.    40
       3.14          Indemnity.    42        3.15          Pro Rata Treatment.
   43        3.16          Sharing of Payments.    44        3.17   
      Payments, Computations, Etc.    45        3.18          Obligation of
Lenders to Mitigate.    47        3.19          Evidence of Debt.    47     
  3.20          Increase in Revolving Commitments.    48

ARTICLE IV CONDITIONS

   49        4.1          Conditions to Closing.    49        4.2   
      Conditions to All Extensions of Credit.    51

ARTICLE V REPRESENTATIONS AND WARRANTIES

   53        5.1          Financial Condition.    53        5.2   
      Organization; Existence.    53        5.3          Power; Authorization;
Enforceable Obligations.    53        5.4          Conflict.    54        5.5   
      No Material Litigation.    54        5.6          No Default.    54     
  5.7          Taxes.    54

 

i



--------------------------------------------------------------------------------

       5.8          ERISA.    54        5.9          Governmental Regulations,
Etc.    55        5.10          Purpose of Extensions of Credit.    56     
  5.11          Compliance with Laws; Contractual Obligations.    56        5.12
         Accuracy and Completeness of Information.    56        5.13   
      Environmental Matters.    56 ARTICLE VI AFFIRMATIVE COVENANTS    57     
  6.1          Financial Statements.    57        6.2          Certificates;
Other Information.    58        6.3          Maintenance of Existence and
Compliance with Law.    60        6.4          Maintenance of Property;
Insurance.    60        6.5          Inspection of Property; Books and Records;
Discussions.    60        6.6          Consolidated Funded Debt to Total
Capitalization Ratio.    61 ARTICLE VII NEGATIVE COVENANTS    61        7.1   
      Negative Pledge.    61        7.2          Consolidation, Merger and Sale
of Assets.    63        7.3          Use of Proceeds    63 ARTICLE VIII EVENTS
OF DEFAULT    63        8.1          Events of Default.    63        8.2   
      Acceleration; Remedies.    65 ARTICLE IX AGENCY PROVISIONS    66     
  9.1          Appointment.    66        9.2          Delegation of Duties.   
66        9.3          Exculpatory Provisions.    66        9.4   
      Reliance on Communications.    67        9.5          Notice of Default.
   68        9.6          Non-Reliance on Administrative Agent and Other
Lenders.    68        9.7          Indemnification.    68        9.8   
      Administrative Agent in its Individual Capacity.    69        9.9   
      Successor Administrative Agent.    69        9.10          Arrangers and
Book Managers.    70 ARTICLE X MISCELLANEOUS    71        10.1          Notices.
   71        10.2          Right of Set-Off.    72        10.3          Benefit
of Agreement.    72        10.4          No Waiver; Remedies Cumulative.    74  
     10.5          Costs and Expenses; Indemnification.    75        10.6   
      Amendments, Waivers and Consents.    76        10.7          Counterparts.
   77        10.8          Headings.    77        10.9          Survival.    77
       10.10          Governing Law; Arbitration.    77        10.11   
      Confidentiality.    79        10.12          Severability.    80     
  10.13          Entirety.    80        10.14          Binding Effect;
Termination.    80

 

ii



--------------------------------------------------------------------------------

    10.15    Judgment Currency.    80     10.16    USA PATRIOT Act Notice.    81

 

SCHEDULES      Schedule 1.1    Mandatory Cost Formulae Schedule 1.1(a)    Form
of Account Designation Letter Schedule 2.1(a)    Schedule of Lenders and
Commitments Schedule 2.1 (b)(i)    Form of Notice of Borrowing Schedule 2.1(e)
   Form of Revolving Note Schedule 2.2(b)-1    Form of Competitive Bid Request
Schedule 2.2(b)-2    Form of Notice of Receipt of Competitive Bid Request
Schedule 2.2(c)    Form of Competitive Bid Schedule 2.2(e)    Form of
Competitive Bid Accept/Reject Letter Schedule 3.2    Form of Notice of
Extension/Conversion Schedule 3.17(b)    Place of Payments Schedule 4.1 (c)(v)
   Secretary’s Certificate Schedule 5.5    Description of Legal Proceedings
Schedule 5.7    Taxes Schedule 5.13    Environmental Matters Schedule 6.2(a)   
Form of Officer’s Compliance Certificate Schedule 7.1    Liens Schedule 10.1   
Notices Schedule 10.3(b)    Form of Assignment and Acceptance

 

 

iii



--------------------------------------------------------------------------------

MULTI-YEAR REVOLVING CREDIT AGREEMENT

 

THIS MULTI-YEAR REVOLVING CREDIT AGREEMENT dated as of June 17, 2005 (the
“Credit Agreement”), is by and among NUCOR CORPORATION, a Delaware corporation
(the “Borrower”), the lenders named herein and such other lenders as may become
a party hereto (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and CITIBANK, N.A., as
Syndication Agent (in such capacity, the “Syndication Agent”).

 

WITNESSETH

 

WHEREAS, the Borrower has requested that the Lenders provide a $700 million
revolving credit facility for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the date hereof from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1(a).

 

“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

 

“Affected Lender” means such term as defined in Section 3.9(a).

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.



--------------------------------------------------------------------------------

“Aggregate Revolving Committed Amount” means the aggregate amount of Revolving
Commitments in effect from time to time, being initially SEVEN HUNDRED MILLION
DOLLARS ($700,000,000).

 

“Applicable Rate” means for any day, the rate per annum set forth below opposite
the applicable rating for the Borrower’s senior unsecured (non-credit enhanced)
long term debt then in effect, it being understood that the Applicable Rate for
(i) Base Rate Loans shall be the percentage set forth under the column “Base
Rate Margin”, (ii) the Facility Fee shall be the percentage set forth under the
column “Facility Fee”, (iii) Letter of Credit Fees shall be the percentage set
forth under the columns “Commercial Letter of Credit Fees” and “LIBOR Margin and
Standby Letters of Credit Fees”, as applicable, (iv) LIBOR Loans shall be the
percentage set forth under the column “LIBOR Margin and Standby Letters of
Credit Fees”, and (v) the Utilization Fee shall be the percentage set forth
under the column “Utilization Fee”:

 

Pricing

Level

--------------------------------------------------------------------------------

  

Rating

(S&P/ Moody’s)

--------------------------------------------------------------------------------

  

    Facility    

Fee

--------------------------------------------------------------------------------

   

    Base Rate    

Margin

--------------------------------------------------------------------------------

   

Commercial
    Letter of Credit    

Fees

--------------------------------------------------------------------------------

   

LIBOR

Margin and Standby
Letter of Credit Fees

--------------------------------------------------------------------------------

   

Utilization Fee

( ³ 50% Usage)

--------------------------------------------------------------------------------

 

I

   AA-/Aa3 or better    0.05 %   0.00 %   0.075 %   0.15 %   0.05 %

II

   A+A1    0.06 %   0.00 %   0.095 %   0.19 %   0.05 %

III

   A/A2    0.07 %   0.00 %   0.125 %   0.25 %   0.05 %

IV

   A-/A3    0.08 %   0.00 %   0.150 %   0.30 %   0.10 %

V

   BBB+/Baa1 or lower    0.10 %   0.00 %   0.225 %   0.45 %   0.10 %

 

The numerical classification set forth under the column “Pricing Level” shall be
established based on the better of ratings by S&P and Moody’s for the Borrower’s
senior unsecured (non-credit enhanced) long term debt (the “Debt Rating”),
provided that such ratings are not more than one Pricing Level apart; and at the
Pricing Level immediately above the lower of the ratings by S&P and Moody’s in
the event the ratings are more than one Pricing Level apart. Initially, the
Applicable Rate shall be determined based upon the Debt Rating specified in the
certificate delivered pursuant to Section 4.1(j). Thereafter, the Applicable
Rate shall be determined and adjusted quarterly on the date five (5) Business
Days after the end of each calendar quarter (each a “Rate Determination Date”)
based on the Debt Rating in effect on the last day of the preceding calendar
quarter and shall be effective until the next Rate Determination Date.
Adjustments in the Applicable Rate shall be effective as to all Loans (other
than Competitive Loans), existing and prospective, from the date of adjustment.
The Administrative Agent shall promptly notify the Lenders of changes in the
Applicable Rate.

 

“Attributed Principal Amount” means (i) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (ii) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, and (iii) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account and
making appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

2



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” means such term as defined in Section 2.3(b).

 

“Auto-Reinstatement Letter of Credit” means such term as defined in Section
2.3(b).

 

“Available Foreign Currency” means (i) Euros, Canadian Dollars, British Pounds
Sterling, Swiss Francs and Japanese Yen and (ii) any other freely available
currency which is freely transferable and freely convertible into Dollars and in
which dealings in deposits are carried on in the London interbank market, which
shall be requested by the Borrower and approved by each Lender and the L/C
Issuer.

 

“Average Outstanding Revolving Obligations” means, for any Utilization Period,
the sum of the aggregate principal amount of Revolving Obligations outstanding
under this Credit Agreement as of the end of each day during such Utilization
Period, divided by the number of days in such Utilization Period.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Secrecy Act” means 31 U.S.C. §§ 5311 et seq., as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

 

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(i) the Federal Funds Rate in effect on such day plus 1/2 of 1% and (ii) the
Prime Rate in effect on such day. If for any reason the Administrative Agent
shall have reasonably determined (which determination shall be conclusive absent
manifest error) that it is unable after due inquiry to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause (i) of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” means Nucor Corporation, a Delaware corporation, as referenced in the
opening paragraph, its successors and permitted assigns.

 

“Borrower Materials” has the meaning specified in Section 6.2.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks are open for business in Charlotte, North Carolina and
New York, New York; except that when used in connection with a LIBOR Loan, such
day shall also be a day on which

 

3



--------------------------------------------------------------------------------

dealings between banks are carried on in London, England in deposits of Dollars
or Available Foreign Currencies, as applicable. “Business Day” shall also
exclude any day on which banks are closed for dealings when used in connection
with Foreign Currency Loans. “Business Day” shall also exclude any day on which
banks are not open for foreign exchange dealings between banks in the exchange
of the home country of such foreign currency.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash Collateralize” has the meaning set forth in Section 2.3(g).

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Commitment Period” means the period from and including the Effective Date to
but not including the earlier of (i) the Termination Date, and (ii) the date on
which the Revolving Commitments terminate in accordance with the provisions of
this Credit Agreement.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

 

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

 

“Competitive Bid Request Fee” means such fee, if any, agreed upon by the
Borrower and the Administrative Agent payable in connection with each
Competitive Bid Request.

 

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

 

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

 

“Competitive Loan Maximum Amount” shall have the meaning assigned to such term
in Section 2.2(a).

 

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Funded Debt to Total Capitalization Ratio” means the ratio of
Consolidated Funded Debt to Consolidated Total Capitalization.

 

“Consolidated Group” means the Borrower and its consolidated subsidiaries as
determined in accordance with GAAP.

 

“Consolidated Net Worth” means shareholders’ equity or net worth of the Borrower
and its subsidiaries on a consolidated basis determined in accordance with GAAP.

 

“Consolidated Total Capitalization” means the sum of Consolidated Funded Debt
plus Consolidated Net Worth.

 

“Credit Agreement” shall have the meaning assigned to such term in the heading
hereof.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, each Issuer Document, the Fee Letter and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto.

 

“Debt Rating” shall have the meaning assigned to such term in the definition of
“Applicable Rate”.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means (i) when used with respect to Loans, an interest rate equal
to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base
Rate Loans plus (c) 2% per annum; provided, however, that with respect to a
LIBOR Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate and any Mandatory Cost) otherwise applicable
to such Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable laws and (ii) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate for LIBOR Loans plus 2% per annum.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (i) has
failed to make a Loan or fund a participation interest in any Loan or L/C
Obligation required pursuant to the terms of this Credit Agreement, (ii) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of the Credit Agreement or any other of the Credit
Documents, or (iii) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
proceeding.

 

“Determination Date” means with respect to any Extension of Credit:

 

(i) in connection with the origination of any new Extension of Credit, the
Business Day which is the earliest of the date such credit is extended, the date
the rate is set or the date the bid is accepted, as applicable;

 

5



--------------------------------------------------------------------------------

(ii) in connection with any extension or conversion or continuation of an
existing Loan, the last Business Day of each month or the Business Day which is
the earlier of the date such advance is extended, converted or continued, and
the date the rate is set, as applicable, in connection with any extension,
conversion or continuation; or

 

(iii) the date of any reduction of the Revolving Committed Amount pursuant to
the terms of Section 3.4 and

 

in addition to the foregoing, an additional date each month to be determined by
the Administrative Agent. For purposes of determining availability hereunder,
the rate of exchange for Available Foreign Currency shall be the Spot Rate.

 

“Dollar Amount” means (i) with respect to Dollars or an amount denominated in
Dollars, such amount and (ii) with respect to an amount of any Foreign Currency
or an amount denominated in such Foreign Currency, the Dollar Equivalent of such
amount on the applicable date contemplated in this Credit Agreement.

 

“Dollar Equivalent” means, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as applicable, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date and inclusive of all reasonable related costs of conversion, if
any, that are actually incurred) for the purchase of Dollars with such Foreign
Currency.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Effective Date” means the date hereof.

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements or any Governmental Authority or other Requirement of Law
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as now or may at any time be in
effect during the term of this Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

6



--------------------------------------------------------------------------------

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower within the meaning of Section 4001(a)(14) of
ERISA, or is a member of a group which includes the Borrower and which is
treated as a single employer under Sections 414(b) or (c) of the Code.

 

“ERISA Event” means (i) with respect to any Single Employer Plan or Multiple
Employer Plan, the occurrence of a Reportable Event; (ii) the withdrawal by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (iii) the distribution of a notice of intent to
terminate or the actual termination of a Plan pursuant to Section 404l(a)(2) or
4041A of ERISA; (iv) the institution of proceedings to terminate or the actual
termination of a Plan by the PBGC under Section 4042 of ERISA; (v) any event or
condition which could reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (vi) the complete or partial withdrawal of the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate from a Multiemployer Plan
or the receipt by the Borrower, any Subsidiary or any ERISA Affiliate that a
Multiemployer Plan is in reorganization; (vii) the conditions for imposition of
a lien under Section 302(f) of ERISA exist with respect to any Plan; or (vii)
the adoption of an amendment to any Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA.

 

“Euro” means the single currency of Participating Member States of the European
Union.

 

“Euro Unit” means the currency unit of the Euro.

 

“Event of Default” means such term as defined in Section 8.1.

 

“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.

 

“Extension of Credit” means each of the following: (i) as to any Lender, the
making of a Loan and (ii) an L/C Credit Extension.

 

“Facility Fee” shall have the meaning assigned to such term in Section 3.5.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as reasonably determined by the Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Fee” means all fees payable pursuant to Section 3.5.

 

“Fee Letter” means that certain letter agreement, dated as of May 11, 2005,
between the Administrative Agent, Banc of America Securities LLC, Citibank,
N.A., Citigroup Global Markets Inc. and the Borrower, as amended, modified,
supplemented or replaced from time to time.

 

“Foreign Currency” means Available Foreign Currency.

 

“Foreign Currencies Committed Amount” shall have the meaning assigned to such
term in Section 2.1(a).

 

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Available Foreign Currency as determined by the Administrative Agent or the L/C
Issuer, as applicable, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such Available
Foreign Currency with Dollars.

 

“Foreign Currency Loan” means any Loan denominated in an Available Foreign
Currency.

 

“Funded Debt” means, with respect to any Person, without duplication, (i) all
indebtedness for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (iii) all obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) the Attributed Principal Amount of Capital Leases,
Securitization Transactions and Synthetic Leases, (v) all Funded Debt of any
partnership or joint venture, but only to the extent (A) of recourse to such
Person for payment thereof or (B) that, for purposes of Section 6.7 hereof such
Funded Debt of such partnership or joint venture is consolidated, in accordance
with GAAP, in the financial statements of the Consolidated Group, (vi) the
maximum amount of standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person, and (vii) Support Obligations
in respect of Funded Debt of another Person in connection with, related to or
supporting Funded Debt or issued as performance-based letters of credit (other
than trade letters of credit).

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, commission, instrumentality or regulatory body.

 

“Honor Date” has the meaning specified in Section 2.3(c)(i).

 

8



--------------------------------------------------------------------------------

“Interest Payment Date” means (i) as to any Base Rate Loan, the last day of each
March, June, September and December, the date of repayment of principal of such
Loan and the Termination Date and (ii) as to any LIBOR Loan or Competitive Loan,
the last day of each Interest Period for such Loan, the date of repayment of
principal of such Loan and on the Termination Date, and in addition where the
applicable Interest Period is more than three months, then also on the date
three months from the beginning of the Interest Period, and each three months
thereafter. If an Interest Payment Date falls on a date which is not a Business
Day, such Interest Payment Date shall be deemed to be the next succeeding
Business Day, except that in the case of LIBOR Loans where the next succeeding
Business Day falls in the next succeeding calendar month, then on the next
preceding Business Day.

 

“Interest Period” means, (i) as to any LIBOR Loan, a period of one, two, three
or six month’s duration, as the Borrower may elect, commencing in each case, on
the date of the borrowing (including conversions, extensions and renewals) and
(ii) as to any Competitive Loan, a period of not less than seven nor more than
180 days’ duration, as the Borrower may request and the Competitive Lender may
agree in accordance with the provisions of Section 2.2; provided, however, (a)
if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that in the case of LIBOR Loans where the next succeeding Business Day falls in
the next succeeding calendar month, then on the next preceding Business Day),
(b) no Interest Period shall extend beyond the Termination Date, and (c) in the
case of LIBOR Loans, where an Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month in which the Interest
Period is to end, such Interest Period shall end on the last day of such
calendar month.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

9



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Credit Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, and their successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire (in a form
supplied by the Administrative Agent), or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Termination Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fees” means such term as defined in Section 3.5(e).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (i) the
Aggregate Revolving Committed Amount and (ii) $450,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Committed Amount.

 

“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the LIBOR Rate.

 

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBOR Rate =

  

LIBOR Base Rate

--------------------------------------------------------------------------------

                  1.00 — LIBOR Reserve Percentage     

 

Where,

 

10



--------------------------------------------------------------------------------

“LIBOR Base Rate” means, for any Interest Period with respect to a LIBOR Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period.

 

“LIBOR Reserve Percentage” means for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board of
Governors of the Federal Reserve System (or other applicable authority or any
successor thereof), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of LIBOR Loans is determined),
whether or not Lender has any eurocurrency liabilities subject to such reserve
requirement at that time. LIBOR Loans shall be deemed to constitute eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The LIBOR Rate shall be adjusted automatically on
and as of the effective date of any change in the LIBOR Reserve Percentage.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

 

“Loan” or “Loans” means the Revolving Loans and/or Competitive Loans.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.

 

“Material Adverse Effect” means a material adverse effect on the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole.

 

11



--------------------------------------------------------------------------------

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials, or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate and at least one employer other than the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.

 

“Non-Excluded Taxes” means such term as is defined in Section 3.13.

 

“Non-Extension Notice Date” means such term as defined in Section 2.3(b).

 

“Non-Reinstatement Notice Date” means such term as defined in Section 2.3(b).

 

“Note” or “Notes” means any Revolving Note.

 

“Notice of Borrowing” means, with respect to a borrowing of Revolving Loans, a
written notice of borrowing in substantially the form of Schedule 2.1(b)(i), as
required by Section 2.1(b)(i).

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 3.2, as required by Section
3.2.

 

“Overnight Rate” means, for any day, (i) with respect to any amount denominated
in Dollars, the greater of (a) Federal Funds Rate and (b) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (ii) with
respect to any amount denominated in a Foreign Currency, the rate of interest
per annum at which overnight deposits in the applicable Foreign Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

12



--------------------------------------------------------------------------------

“Participation Interest” means the purchase by a Lender of a participation in
Loans as provided in Section 3.16 or in Letters of Credit as provided in Section
2.3(c).

 

“Parties” means the Borrower and each of the Lenders, including the
Administrative Agent and the Syndication Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.2.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate in effect at its principal office
in Charlotte, North Carolina, with each change in the Prime Rate being effective
on the date such change is publicly announced as effective (it being understood
and agreed that the Prime Rate is a reference rate used by Bank of America in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged on any extension of credit by Bank of America to any
debtor).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proposed Lender” means such term as defined in Section 3.12.

 

“Register” shall have the meaning given such term in Section 10.3(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws.

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Requesting Lender” shall have the meaning assigned to such term in Section
3.12.

 

13



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the Revolving Commitment, or if the Revolving Commitments have been
terminated, Lenders having more than fifty percent (50%) of the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
outstanding Loans and L/C Obligations (taking into account in each case
Participation Interests or obligation to participate therein); provided that the
Revolving Commitment of, and outstanding principal Dollar Amount (determined as
of the most recent Determination Date) of Loans and L/C Obligations (taking into
account Participation Interests therein or obligation to participate therein)
owing to, a Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (whether statutory or common), treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
property is subject.

 

“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, the Controller, any Vice President and the Treasurer of the
Borrower.

 

“Revaluation Date” means each of the following: (i) each date of a making of a
new Extension of Credit denominated in an Available Foreign Currency, (ii) each
date of a continuation of a LIBOR Loan denominated in an Available Foreign
Currency; and (iii) such additional dates as the Administrative Agent or the
Required Lenders shall specify.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and purchase participations in L/C
Obligations, each in an aggregate principal Dollar Amount at any time
outstanding of up to such Lender’s Revolving Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a decimal) the numerator of which is the Revolving Commitment of such Lender
at such time and the denominator of which is the Aggregate Revolving Committed
Amount at such time. The initial Revolving Commitment Percentages are set out on
Schedule 2.1(a).

 

“Revolving Committed Amount” means, collectively, the aggregate amount of all of
the Revolving Commitments and, individually, the amount of each Lender’s
Revolving Commitment as specified in Schedule 2.1(a).

 

“Revolving Loans” shall have the meaning assigned to such term in Section
2.1(a).

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each of the Lenders evidencing the Revolving Loans and Competitive
Loans in substantially the form attached as Schedule 2.1(e), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

14



--------------------------------------------------------------------------------

“Revolving Obligations” means all Loans and all L/C Obligations.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Securities Laws” means the Securities Act of 1933, as amended, the Exchange
Act, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) or the Public Company Accounting
Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions pursuant to which a member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payment receivables, rights to future lease payments or residuals or similar
rights to payment (the “securitization receivables”) to a special purpose
subsidiary or affiliate (a “securitization subsidiary”) or any other Person.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Available Foreign Currency.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries. Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.

 

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any

 

15



--------------------------------------------------------------------------------

indebtedness of any other Person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (i) to
purchase any such indebtedness or any Property constituting security therefor,
(ii) to advance or provide funds or other support for the payment or purchase of
any such indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such indebtedness against loss
in respect thereof. The amount of any Support Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the indebtedness in respect of which such Support Obligation is made.

 

“Syndication Agent” shall have the meaning assigned to such term in the heading
hereof, together with any successors or assigns.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where the
transaction is considered borrowed money indebtedness for tax purposes, but is
classified as a operating lease under GAAP.

 

“Termination Date” means, as to each Lender, the fifth anniversary of the
Effective Date.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Utilization Fee” shall have the meaning assigned to such term in Section
3.5(d).

 

“Utilization Period” means each calendar quarter, except that the initial
Utilization Period shall commence on the Effective Date and the final
Utilization Period shall end on the Termination Date.

 

1.2 Computation of Time Periods and Dollar Equivalents.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

 

References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

 

16



--------------------------------------------------------------------------------

1.3 Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 hereof (or,
prior to the delivery of the first financial statements pursuant to Section 6.1
hereof, consistent with the annual audited financial statements referenced in
Section 5.1(a) hereof); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

 

1.4 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Extensions of Credit and amounts outstanding hereunder
denominated in Available Foreign Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent or the L/C Issuer, as applicable.

 

(b) Wherever in this Credit Agreement in connection with a Loan, conversion,
continuation or prepayment of a Loan, or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Loan or Letter of Credit is denominated in an
Available Foreign Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Available
Foreign Currency, with 0.5 of a unit being rounded upwards), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.5 Redenomination of Certain Available Foreign Currencies.

 

(a) Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency

 

17



--------------------------------------------------------------------------------

shall be inconsistent with any convention or practice in the London interbank
market for the basis of accrual of interest in respect of the Euro, such
expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Extension of Credit in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Extension of Credit, at the end of the then current
Interest Period.

 

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

1.6 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.7 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

CREDIT FACILITIES

 

2.1 Revolving Loans.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
in Dollars and Available Foreign Currencies (the “Revolving Loans”) to the
Borrower from time to time in the amount of such Lender’s Revolving Commitment
Percentage of such Revolving Loans for the purposes hereinafter set forth;
provided that (i) with regard to the Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
Revolving Obligations outstanding at any time shall not exceed the Aggregate
Revolving Committed Amount, (ii) with regard to each Lender individually, the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of such Lender’s Revolving Commitment Percentage of
Revolving Obligations outstanding at any time shall not exceed such Lender’s
Revolving Committed Amount, and (iii) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Revolving Obligations
in Available Foreign Currencies shall not at any time exceed SIX HUNDRED MILLION
DOLLARS ($600,000,000) (the “Foreign Currencies Committed Amount”). Revolving
Loans may consist of Base Rate Loans or LIBOR Loans, or a combination thereof,
as the Borrower may request, and Revolving Loans denominated in Available
Foreign Currencies shall consist solely of LIBOR Loans, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

18



--------------------------------------------------------------------------------

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing) to the
Administrative Agent not later than 11:00 A.M. (Charlotte, North Carolina time)
on the Business Day of the requested borrowing in the case of Base Rate Loans
denominated in Dollars, on the third Business Day prior to the date of the
requested borrowing in the case of LIBOR Loans denominated in Dollars, and on
the fifth Business Day prior to the date of the requested borrowing in the case
of all Loans denominated in Available Foreign Currencies. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the currency and aggregate principal amount to be borrowed, and (D)
whether the borrowing shall be comprised of Base Rate Loans, LIBOR Loans or a
combination thereof, and if LIBOR Loans are requested, the Interest Period(s)
therefor. If the Borrower shall fail to specify in any such Notice of Borrowing
(I) an applicable Interest Period in the case of a LIBOR Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (II) the
type of Revolving Loan requested, then such notice shall be deemed to be a
request for a Base Rate Loan hereunder, in the case of Revolving Loans
denominated in Dollars, or a LIBOR Loan in any other case. The Administrative
Agent shall give notice to each Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and each such
Lender’s share of any borrowing to be made pursuant thereto.

 

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate
principal Dollar Amount of $5,000,000, in the case of LIBOR Loans, or $1,000,000
(or the remaining Revolving Committed Amount, if less), in the case of Base Rate
Loans, and integral multiples of $1,000,000 in excess thereof

 

(iii) Advances. Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.17(b), or in such other manner
as the Administrative Agent may specify in writing, by 12:00 noon (Charlotte,
North Carolina time or local time where the deposit is to be made in Available
Foreign Currency) on the date specified in the applicable Notice of Borrowing in
funds immediately available to the Administrative Agent. Such borrowing will
then be made available to the Borrower by the Administrative Agent by crediting
the account designated by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the earlier of (i) the Termination Date and (ii) the date
that the Loans are accelerated pursuant to Section 8.2. Additionally, Revolving
Loan payments may be due in part in accordance with Section 3.3(b).

 

19



--------------------------------------------------------------------------------

(d) Interest. Subject to the provisions of Section 3.1:

 

(i) Base Rate Loans. During such periods as Revolving Loans shall comprise in
whole or in part Base Rate Loans, such Base Rate Loans shall bear interest at a
per annum rate equal to the Base Rate plus the Applicable Rate;

 

(ii) LIBOR Loans. During such periods as Revolving Loans shall comprise in whole
or in part LIBOR Loans, such LIBOR Loans shall bear interest at a per annum rate
equal to the LIBOR Rate plus the Applicable Rate plus (in the case of a LIBOR
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) the Mandatory Cost.

 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

 

(e) Revolving Notes. The Revolving Loans shall, at the option of each Lender, be
evidenced by a duly executed Revolving Note in favor of each Lender in the form
of Schedule 2.1(e) attached hereto.

 

(f) Maximum Number of LIBOR Loans. The Borrower will be limited to a maximum
number of eight (8) LIBOR Loans outstanding at any time. For purposes hereof,
LIBOR Loans with separate or different Interest Periods will be considered as
separate LIBOR Loans even if their Interest Periods expire on the same date.

 

2.2 Competitive Loan Subfacility.

 

(a) Competitive Loans. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Borrower
may, during the Commitment Period, request and each Lender may, in its sole
discretion, agree to make, Competitive Loans in Dollars and Available Foreign
Currencies to the Borrower; provided, however, that (i) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of
outstanding Competitive Loans shall not at any time exceed FOUR HUNDRED MILLION
DOLLARS ($400,000,000) (the “Competitive Loan Maximum Amount”), and (ii) with
regard to the Lenders collectively, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Revolving Obligations
outstanding at any time shall not exceed the Aggregate Revolving Committed
Amount. Each Competitive Loan shall be in an aggregate principal Dollar Amount
not less than $5,000,000 and integral multiples of $1,000,000 in excess thereof
(or the remaining portion of the Competitive Loan Maximum Amount, if less).

 

(b) Competitive Bid Requests. The Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request substantially in the form of Schedule
2.2(b)-1 to the Administrative Agent by 12:00 Noon (Charlotte, North Carolina
time) on a Business Day (x) not less than four (4) nor more than six (6)
Business Days prior to the date of a requested Competitive Loan borrowing in
Dollars and (y) not less than six (6) nor more than eight (8)

 

20



--------------------------------------------------------------------------------

Business Days prior to the date of a requested Competitive Loan borrowing in
Available Foreign Currencies. A Competitive Bid Request shall specify (i) the
date of the requested Competitive Loan borrowing (which shall be a Business
Day), (ii) the currency and amount of the requested Competitive Loan borrowing
and (iii) the applicable Interest Periods requested. The Administrative Agent
shall, promptly following its receipt of a Competitive Bid Request under this
subsection (b), notify the affected Lenders of its receipt and the contents
thereof and invite the Lenders to submit Competitive Bids in response thereto.
The form of such notice is provided in Schedule 2.2(b)-2. No more than three (3)
Competitive Bid Requests (i.e., the Borrower may request Competitive Bids for no
more than three (3) different Interest Periods at any one time) shall be
submitted at any one time and Competitive Bid Requests may be made no more
frequently than once every five (5) Business Days.

 

(c) Competitive Bid Procedure. Each Lender may, in its sole discretion, make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid must be received by the Administrative Agent not
later than 10:00 A.M. (Charlotte, North Carolina time) on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request. A Lender may offer to make all or part of the requested
Competitive Loan borrowing and may submit multiple Competitive Bids in response
to a Competitive Bid Request. The Competitive Bid shall specify (i) the
particular Competitive Bid Request as to which the Competitive Bid is submitted,
(ii) the currency and the minimum (which shall be not less than $1,000,000 and
integral multiples of $500,000 in excess thereof) and maximum principal Dollar
Amounts of the requested Competitive Loan or Loans as to which the Lender is
willing to make, and (iii) the applicable interest rate or rates and Interest
Period or Periods therefor. The form of such Competitive Bid is provided in
Schedule 2.2(c). A Competitive Bid submitted by a Lender in accordance with the
provisions hereof shall be irrevocable. The Administrative Agent shall promptly
notify, but in no event later than 10:30 A.M. (Charlotte, North Carolina time),
the Borrower of all Competitive Bids made and the terms thereof. The
Administrative Agent shall send a copy of each of the Competitive Bids to the
Borrower for its records as soon as practicable (and in any event within two (2)
Business Days following receipt of the bids).

 

(d) Submission of Competitive Bids by Agent. If the Administrative Agent, in its
capacity as a Lender, elects to submit a Competitive Bid in response to any
Competitive Bid Request, it shall submit such Competitive Bid directly to the
Borrower one-half of an hour earlier than the latest time at which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent in response to such Competitive Bid Request pursuant to subsection (c)
above.

 

(e) Acceptance of Competitive Bids. The Borrower may, in its sole and absolute
discretion, subject only to the provisions of this subsection (e), accept or
refuse any Competitive Bid offered to it. To accept a Competitive Bid, the
Borrower shall give telephone notification, which shall be binding, by 11:30
A.M. (Charlotte, North Carolina time) and confirmed with written notification
substantially in the form of Schedule 2.2(e) of its acceptance of any or all
such Competitive Bids to the Administrative Agent by 1:30 P.M. (Charlotte, North
Carolina time) on the latest date on which notice of election to make a
Competitive Bid is to be given to the Administrative Agent by the Lenders;
provided, however, (i) the failure by the Borrower to

 

21



--------------------------------------------------------------------------------

give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (ii) the Borrower may accept Competitive Bids within any one
Interest Period only in ascending order of rates, (iii) the aggregate amount of
Competitive Bids accepted by the Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (iv) the Borrower may accept a portion
of a Competitive Bid in the event, and to the extent, acceptance of the entire
amount thereof would cause the Borrower to exceed the principal amount specified
in the Competitive Bid Request, subject however to the minimum amounts provided
herein (and provided that where two or more Lenders submit such a Competitive
Bid at the same Competitive Bid Rate and for the same Interest Period, then pro
rata between or among such Lenders) and (v) no bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal Dollar
Amount of $1,000,000 and integral multiples of $500,000 in excess thereof,
except that where a portion of a Competitive Bid is accepted in accordance with
the provisions of subsection (iv) hereof, then in a minimum principal Dollar
Amount of $500,000 and integral multiples of $100,000 in excess thereof (but not
in any event less than the minimum amount specified in the Competitive Bid), and
in calculating the pro rata allocation of acceptances of portions of multiple
bids at a particular Competitive Bid Rate pursuant to subsection (iv) hereof,
the amounts shall be rounded to integral multiples of $100,000 in a manner which
shall be in the discretion of the Borrower. A notice of acceptance of a
Competitive Bid given by the Borrower in accordance with the provisions hereof
shall be irrevocable. The Administrative Agent shall, not later than 12:00 Noon
(Charlotte, North Carolina time) on the date of receipt by the Administrative
Agent of a notification from the Borrower of its acceptance and/or refusal of
Competitive Bids, notify each affected Lender of its receipt and the contents
thereof. Upon its receipt from the Administrative Agent of notification of the
Borrower’s acceptance of its Competitive Bid in accordance with the terms of
this subsection (e), each successful bidding Lender will thereupon become bound,
subject to the other applicable conditions hereof, to make the Competitive Loan
in respect of which its bid has been accepted.

 

(f) Funding of Competitive Loans. Each Lender which is to make a Competitive
Loan shall make its Competitive Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 10.1, or at such other office as the Administrative Agent
may designate in writing, by 1:30 P.M. (Charlotte, North Carolina time) on the
date specified in the Competitive Bid Request in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by crediting the account designated by the Borrower.

 

(g) Maturity of Competitive Loans. Each Competitive Loan shall mature and be due
and payable in full on the last day of the Interest Period applicable thereto,
unless accelerated sooner pursuant to Section 8.2. Unless the Borrower shall
give notice to the Administrative Agent otherwise, the Borrower shall be deemed
to have requested a Revolving Loan borrowing in the principal amount and
currency of the maturing Competitive Loan, the proceeds of which will be used to
repay such Competitive Loan.

 

(h) Interest on Competitive Loans. Subject to the provisions of Section 3.1,
Competitive Loans shall bear interest in each case at the Competitive Bid Rate
applicable thereto. Interest on Competitive Loans shall be payable in arrears on
each Interest Payment Date.

 

22



--------------------------------------------------------------------------------

(i) Competitive Loan Notes. The Competitive Loans made by each Lender shall be
evidenced by a Revolving Note.

 

2.3 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A)(1) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.3, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars and Available Foreign Currencies for the account of the
Borrower or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.3, from time to time on any Business Day to honor drawings under
the Letters of Credit; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of Revolving
Obligations outstanding shall not exceed the Aggregate Revolving Committed
Amount, (x) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of each Lender’s Revolving Commitment Percentage of
Revolving Obligations outstanding at any time shall not exceed such Lender’s
Revolving Committed Amount, (y) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Revolving Obligations
in Available Foreign Currencies outstanding shall not exceed the Foreign
Currencies Committed Amount and (z) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of L/C Obligations
outstanding shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

(ii) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) subject to Section 2.3(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Termination Date, unless (1) all the Lenders have approved such expiry date

 

23



--------------------------------------------------------------------------------

or (2) the L/C Obligations relating to such proposed Letter of Credit and all
Letter of Credit fees to accrue while such Letter of Credit is to be outstanding
are Cash Collateralized on or before the day that is 15 days prior to the
Termination Date then in effect in the manner described in Section 2.3(g);

 

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to borrowers generally;

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000; or

 

(D) a default of any Lender’s obligations to fund under Section 2.3(c) exists or
any Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer
has entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer

 

24



--------------------------------------------------------------------------------

Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit; Auto-Reinstatement Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 A.M. (Charlotte, North Carolina time)
at least five (5) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or the Borrower or its Subsidiaries,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Revolving Commitment Percentage times the amount of such Letter of
Credit.

 

25



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (iii) of Section 2.3(a) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

 

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Notice Date”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied (treating such reinstatement as an L/C Credit Extension
for purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

 

26



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Foreign Currency, the Borrower shall reimburse the L/C Issuer
in such Foreign Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Foreign Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 A.M. (local time in
the place where such payment is required to be made pursuant to Section 3.17(b))
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Borrower fails to so reimburse
the L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in a Foreign Currency) (the “Unreimbursed Amount”), and
the amount of such Lender’s Revolving Commitment Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Loan that is a
Base Rate Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 4.2 (other than the delivery of a Notice of
Borrowing) and provided that, after giving effect to such Revolving Loan, the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of Revolving Obligations outstanding at any time shall not
exceed the Aggregate Revolving Committed Amount. Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.3(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.3(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s notice address as specified in Section
10.1 for Dollar-denominated payments in an amount equal to its Revolving
Committed Percentage of the Unreimbursed Amount not later than 1:00 P.M.
(Charlotte, North Carolina time) on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject

 

27



--------------------------------------------------------------------------------

to the provisions of Section 2.3(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan because the conditions set forth in Section 4.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.3.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Revolving Commitment Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by the Borrower of a Notice of Borrowing). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.3(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in Dollars and in the same funds as those received
by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of
the circumstances described in Section 3.16 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Loans and all other amounts
payable hereunder and the termination of this Credit Agreement.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such

 

29



--------------------------------------------------------------------------------

Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any bankruptcy, insolvency or other similar law;

 

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Foreign Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent or any of their Affiliates, or any of the partners,
directors, officers, employees, agents and advisors of the L/C Issuer, the
Administrative Agent or any of their Affiliates, nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent or any of their Affiliates, or any of the partners,
directors, officers, employees, agents and advisors of the L/C Issuer, the
Administrative Agent or any of their Affiliates, nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the

 

30



--------------------------------------------------------------------------------

terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, (x) the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence, and (y) the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Termination Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Obligations. Section 8.2(c) sets forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.3 and Section 8.2(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders). The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Derivatives of such term have corresponding meanings. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

31



--------------------------------------------------------------------------------

ARTICLE III

 

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1 Default Rate.

 

Upon the occurrence, and during the continuance, of an Event of Default, any
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts then due and owing hereunder or under the other Credit Documents
shall, at the discretion of the Required Lenders or the Administrative Agent,
bear interest, payable on demand, at a fluctuating interest rate per annum at
all times equal to the Default Rate.

 

3.2 Extension and Conversion.

 

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (a) except as
provided in Sections 3.8, 3.9 and 3.11, LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto, (b)
any LIBOR loan may be extended, and any Base Rate Loan may be converted to a
LIBOR Loan only if the conditions in Section 4.2 have been satisfied, (c) Loans
extended as, or converted into, LIBOR Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.1 and shall be in such
minimum amounts as provided in Section 2.1(b)(ii), and (d) any request for
extension of or conversion to a LIBOR Loan which shall fail to specify an
Interest Period shall be deemed to be a request for an Interest Period of one
month. Each such extension or conversion shall be effected by the Borrower by
giving a Notice of Extension/Conversion (or telephone notice promptly confirmed
in writing) to the Administrative Agent prior to 11:00 A.M. (Charlotte, North
Carolina time) on the Business Day of, in the case of the conversion of a LIBOR
Loan into a Base Rate Loan, and on the third Business Day prior to, in the case
of the extension of a LIBOR Loan as, or conversion of a Base Rate Loan into, a
LIBOR Loan, the date of the proposed extension or conversion, specifying (A) the
date of the proposed extension or conversion, (B) the Loans to be so extended or
converted, (C) the types of Loans into which such Loans are to be converted and,
if appropriate, (D) the applicable Interest Periods with respect thereto. Each
request for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Borrower of the matters specified in
subsections (a) through (d) of Section 4.2. In the event the Borrower fails to
request extension of or conversion to any LIBOR Loan in accordance with this
Section, or any such conversion or extension is not permitted or required by
this Section, then (i) in the case of a LIBOR Loan denominated in Dollars, such
LIBOR Loan shall be continued as a LIBOR Loan denominated in Dollars at the end
of the Interest Period applicable thereto for an Interest Period of one month,
and (ii) in the case of LIBOR Loans in an Available Foreign Currency, such LIBOR
Loan shall be automatically continued as a LIBOR Loan in the same Available
Foreign Currency, for an Interest Period of one month. The Administrative Agent
shall give each Lender notice as promptly as practicable of any such proposed
extension or conversion affecting any Loan.

 

32



--------------------------------------------------------------------------------

3.3 Prepayments.

 

(a) Voluntary Prepayments. Loans may be repaid in whole or in part without
premium or penalty; provided that (i) LIBOR Loans and Competitive Loans may be
prepaid only upon three (3) Business Days’ prior written notice to the
Administrative Agent, and Base Rate Loans may be prepaid only upon at least one
(1) Business Day’s prior written notice to the Administrative Agent, (ii)
prepayments of LIBOR Loans must be accompanied by payment of any amounts owing
under Section 3.14, and (iii) partial prepayments shall be in minimum principal
Dollar Amounts of $5,000,000, in the case of LIBOR Loans, or $1,000,000, in the
case of Base Rate Loans, and in integral multiples of $1,000,000 in excess
thereof.

 

(b) Mandatory Prepayments. If at any time, (i) the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of Revolving
Obligations shall exceed the Aggregate Revolving Committed Amount, (ii) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of Revolving Obligations in Available Foreign Currencies
shall exceed the Foreign Currencies Committed Amount or (iii) the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
Competitive Loans shall exceed the Competitive Loan Maximum Amount, the Borrower
shall immediately make payment on the Loans and Cash Collateralize the L/C
Obligations in an amount sufficient to eliminate such excess amount.

 

(c) Application of Mandatory Repayments. Mandatory prepayments made pursuant to
Section 3.3(b) shall be applied first to Revolving Loans which are Base Rate
Loans, then to Revolving Loans which are LIBOR Loans in direct order of Interest
Period maturities, then (after all Revolving Loans have been repaid) to
Competitive Loans in direct order of Interest Period maturities and then (after
all Revolving Loans and all Competitive Loans have been repaid) to Cash
Collateralize the L/C Obligations. All mandatory prepayments made pursuant to
Section 3.3(b) shall be subject to Section 3.14 and be accompanied by interest
on the principal amount prepaid through the date of prepayment. Amounts prepaid
hereunder may be reborrowed in accordance with the provisions hereof.

 

3.4 Termination and Reduction of the Revolving Commitment.

 

(a) Voluntary Reductions. The Revolving Commitments may be terminated or
permanently reduced by the Borrower in whole or in part upon three (3) Business
Days’ prior written notice to the Administrative Agent, provided that (i) after
giving effect to any voluntary reduction, the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of Loans outstanding shall
not exceed the Aggregate Revolving Committed Amount, as reduced, and (ii)
partial reductions shall be in minimum principal Dollar Amounts of $5,000,000,
and in integral multiples of $1,000,000 in excess thereof.

 

(b) Mandatory Reduction. The Revolving Commitments hereunder shall terminate on
the Termination Date.

 

3.5 Fees.

 

(a) Facility Fee. In consideration of the Revolving Commitments hereunder, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
each Lender in

 

33



--------------------------------------------------------------------------------

accordance with its Applicable Rate a facility fee (the “Facility Fee”) equal to
the Applicable Rate multiplied by the average daily Aggregate Revolving
Committed Amount in effect from time to time, regardless of usage. The Facility
Fee shall be payable quarterly in arrears on the 15th day following the last day
of each calendar quarter for the immediately preceding quarter (or portion
thereof), calculated on an actual/360-day basis, beginning with the first such
date to occur after the Effective Date and ending on the Termination Date. The
Facility Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b) Competitive Bid Request Fee. The Borrower agrees to pay to the
Administrative Agent such fees (the “Competitive Bid Request Fee”) in connection
with Competitive Bid Requests hereunder as may be agreed upon between the
Borrower and the Administrative Agent. Unless otherwise agreed, the Competitive
Bid Request Fee shall be paid quarterly in arrears.

 

(c) Other Fees. The Borrower agrees to pay to the Administrative Agent and the
Syndication Agent, for their own respective accounts, fees in the amounts and at
the times referred to in the Fee Letter.

 

(d) Utilization Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender in accordance with its Revolving Commitment a
utilization fee (the “Utilization Fee”) equal to the Applicable Rate multiplied
by the average daily LIBOR Loans outstanding under this Credit Agreement when
the Average Outstanding Revolving Obligations for any Utilization Period equals
or exceeds 50% of the average of the daily Aggregate Revolving Committed Amount
for such Utilization Period. The Utilization Fee shall be due and payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the immediately preceding quarter (or portion thereof), calculated
on an actual/360-day basis, beginning with the first such date to occur after
the Effective Date. The Utilization Fee shall be calculated quarterly in arrears
and if there is any change in the Applicable Rate during any quarter, the daily
amount shall be computed and multiplied by the Applicable Rate for each period
during which such Applicable Rate was in effect.

 

(e) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage, in Dollars, a Letter of Credit fee (i) for each commercial Letter of
Credit equal to the Applicable Rate for Commercial Letter of Credit Fees times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit and (ii) for each standby Letter of Credit equal to the
Applicable Rate for Standby Letter of Credit Fees times the Dollar Equivalent of
the daily maximum amount available to be drawn under such Letter of Credit (the
Letter of Credit fees referred to in clauses (i) and (ii) above, collectively,
the “Letter of Credit Fees”). For purposes of computing the Dollar Equivalent of
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.7. Letter
of Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii)
due and payable on the 15th day following the last day of each calendar quarter
for the immediately preceding quarter (or portion thereof), commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Termination Date. If there is any change in the

 

34



--------------------------------------------------------------------------------

Applicable Rate for LIBOR Loans during any quarter, the daily amount available
to be drawn under each standby Letter of Credit shall be computed and multiplied
by the Applicable Rate for LIBOR Loans separately for each period during such
quarter that such Applicable Rate for LIBOR Loans was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(f) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate of 0.125% per annum, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate of 0.125%
per annum computed on the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit) and on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the 15th day following
the last day of each calendar quarter for the immediately preceding quarter (or
portion thereof), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date, and
thereafter on demand. For purposes of computing the Dollar Equivalent of the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.7. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

3.6 LIBOR Reserve Compensation.

 

For so long as any Lender maintains reserves against “eurocurrency liabilities”
(or any other category of liabilities which includes deposits by reference to
which the interest rate on any LIBOR Loans is determined), and, as a result, the
cost to such Lender of making or maintaining any of its LIBOR Loans is
increased, then such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on such LIBOR Loans of such Lender, additional
interest at a rate per annum up to but not exceeding the excess of (i) (A) the
applicable LIBOR Rate divided by (B) one minus the LIBOR Reserve Percentage over
(ii) the applicable LIBOR Rate. Any Lender wishing to require payment of such
additional interest (x) shall so notify the Borrower and the Administrative
Agent, in which case such additional interest on the LIBOR Loans of such Lender
shall be payable to such Lender at the place indicated in such notice with
respect to each Interest Period commencing at least three (3) Business Days
after the giving of such notice and (y) shall furnish to the Borrower at least
five (5) Business Days prior to each date on which interest is payable on the
LIBOR Loans a certificate setting forth the amount to which such Lender is then
entitled under this Section 3.6 (which shall be consistent with such Lender’s
good faith estimate of the level at which the related reserves are maintained by
it). Each such certificate shall be accompanied by such information as the
Borrower may reasonably request as to the computation set forth therein.

 

35



--------------------------------------------------------------------------------

3.7 Capital Requirements.

 

If any Lender or the L/C Issuer has determined, after the date hereof, that the
adoption or the becoming effective of, or any change in, or any change by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof in the interpretation or administration
of, any applicable law, rule or regulation regarding capital adequacy, or
compliance by such Lender or the L/C Issuer with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
assets as a consequence of its commitments or obligations hereunder to a level
below that which such Lender or the L/C Issuer could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s or the L/C Issuer’s policies with respect to capital adequacy), then,
upon notice from such Lender or the L/C Issuer, as the case may be, to the
Borrower, the Borrower shall be obligated to pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such reduction. Each
determination by any such Lender or the L/C Issuer, as the case may be, of
amounts owing under this Section shall, absent manifest error, be conclusive and
binding on the parties hereto. Such Lender or the L/C Issuer, as the case may
be, will, upon request, provide a certificate in reasonable detail as to the
amount of such increased cost or reduction in amount received and method of
calculation.

 

3.8 Unavailability.

 

In the event, and on each occasion, that on the day two (2) Business Days prior
to the commencement of any Interest Period for a LIBOR Loan of any amount,
Interest Period or currency, the Administrative Agent shall have determined or
shall have been notified by the Required Lenders (a) that deposits in the
relevant amount in the relevant currency and for the relevant Interest Period
are not available in the relevant market to any Lender, or that reasonable means
do not exist for ascertaining the LIBOR Rate for any such Loan, or (b) that the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to any Lender of making or maintaining its LIBOR Loan during
such Interest Period, the Administrative Agent shall promptly give written or
telecopy notice of such determination to the Borrower and the Lenders. In the
event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a LIBOR Loan of the
affected amount, Interest Period or currency, or a conversion to or continuation
of a LIBOR Loan of the affected amount, Interest Period or currency shall be
deemed rescinded. If the Administrative Agent at any time determines that: (i)
the euro has ceased to be utilized as the basic accounting unit of the European
Community; (ii) for reasons affecting the market in euros generally, euros are
not freely traded between banks internationally; or (iii) it is illegal,
impossible or impracticable for payments to be made hereunder in euro, then the
Administrative Agent may, in its discretion declare (such declaration to be
binding on all the parties hereto) that any payment made or to be

 

36



--------------------------------------------------------------------------------

made thereafter which, but for this provision, would have been payable in the
euro shall be made in a component currency of the euro or Dollars (as selected
by the Administrative Agent (the “Selected Currency”) and the amount to be so
paid shall be calculated on the basis of the equivalent of the euro in the
Selected Currency). Each determination by the Administrative Agent hereunder
shall be conclusive absent manifest error.

 

3.9 Illegality.

 

(a) Notwithstanding any other provision herein, if (i) the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
occurring after the Effective Date shall make it unlawful for any Lender to make
or maintain LIBOR Loans as contemplated by this Credit Agreement, or (ii) there
shall have occurred any change in national or international financial, political
or economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender or the L/C Issuer to make Extensions of Credit denominated in any
Available Foreign Currency to the Borrower, as contemplated by this Credit
Agreement, then such Lender, together with Lenders giving notice under Sections
3.8 and 3.10, shall be an “Affected Lender” and by written notice to the
Borrower and to the Administrative Agent:

 

(A) such Lender may declare that LIBOR Loans (or, in the case of a circumstance
described in clause (ii) above, the L/C Issuer may declare that Letters of
Credit) in the affected currency or currencies will not thereafter (for the
duration of such unlawfulness or impossibility) be made by such Lender
hereunder, whereupon (x) any request for a LIBOR Loan in the affected currency
or currencies shall, as to such Lender only (1) if such Loan is not a Foreign
Currency Loan, be deemed a request for a Base Rate Loan (unless it should also
be illegal for the Affected Lender to provide a Base Rate Loan, in which case
such Loan shall bear interest at a commensurate rate to be agreed upon by the
Administrative Agent and the Affected Lender, and so long as no Event of Default
shall have occurred and be continuing, the Borrower), unless such declaration
shall be subsequently withdrawn and (2) if such Loan is a Foreign Currency Loan,
be deemed to have been withdrawn, unless such declaration shall be subsequently
withdrawn, and (y) any request for a Letter of Credit in the affected currency
or currencies shall be deemed to have been withdrawn, unless such declaration
shall be subsequently withdrawn; and

 

(B) such Lender may require that all outstanding LIBOR Loans or Foreign Currency
Loans (in the affected currency or currencies), as the case may be, made by it
be (x) if such Loans are not Foreign Currency Loans, converted to Base Rate
Loans, in which event all such LIBOR Loans shall be automatically converted to
Base Rate Loans as of the effective date of such notice as provided in paragraph
(b) below or (y) if such Loans are Foreign Currency Loans, repaid immediately,
in which event all such Foreign Currency Loans (in the affected currency or
currencies) shall be required to be repaid in full by the Borrower as of the
effective date of such notice as provided in paragraph (b) below.

 

37



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above with respect to any Loans which are not Foreign Currency Loans, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Loans that would have been made by such Lender or the converted
LIBOR Loans of such Lender shall instead be applied to repay the Base Rate Loans
made by such Lender in lieu of, or resulting from the conversion, of such LIBOR
Loans.

 

(b) For purposes of this Section 3.9, a notice to the Borrower by any Lender
shall be effective as to each such Loan, if lawful, on the last day of the
Interest Period currently applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.

 

3.10 Requirements of Law.

 

If, after the date hereof, the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof applicable to any Lender or
the L/C Issuer, or compliance by any Lender or the L/C Issuer with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Effective Date
(or, if later, the date on which such Lender becomes a Lender or the date on
which the L/C Issuer becomes the L/C Issuer):

 

(a) shall subject such Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to any LIBOR Loans or Letters of Credit made by it or
its obligation to make LIBOR Loans or L/C Credit Extensions, or change the basis
of taxation of payments to such Lender or the L/C Issuer in respect thereof
(except for (i) Non-Excluded Taxes covered by Section 3.13 (including
Non-Excluded Taxes imposed solely by reason of any failure of such Lender or the
L/C Issuer, as the case may be, to comply with its obligations under Section
3.13(b)) and (ii) changes in taxes measured by or imposed upon the overall net
income, or franchise tax (imposed in lieu of such net income tax), of such
Lender or the L/C Issuer, as the case may be, or its applicable Lending Office,
branch, or any affiliate thereof);

 

(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender
(except (x) any reserve requirement contemplated by Section 3.6 and (y) the
requirements of the Bank of England and the Financial Services Authority of the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer which is not otherwise included in the determination of
the LIBOR Rate hereunder;

 

(c) shall result in the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining LIBOR Loans; or

 

38



--------------------------------------------------------------------------------

(d) shall impose on such Lender or the L/C Issuer any other condition (excluding
any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender or
the L/C Issuer, as the case may be, by an amount which such Lender or the L/C
Issuer, as the case may be, deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans or making L/C Credit Extensions or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, upon notice to the Borrower from such Lender or the L/C Issuer, as the
case may be, through the Administrative Agent, in accordance herewith, the
Borrower shall be obligated to promptly pay such Lender or the L/C Issuer, as
the case may be, upon its demand, any additional amounts necessary to compensate
such Lender or the L/C Issuer, as the case may be, for such increased cost or
reduced amount receivable, provided that, in any such case, the Borrower may
elect to convert the LIBOR Loans made by such Lender hereunder to Base Rate
Loans by giving the Administrative Agent at least one Business Day’s notice of
such election, in which case the Borrower shall promptly pay to such Lender,
upon demand, without duplication, such amounts, if any, as may be required
pursuant to Section 3.13. If any Lender or the L/C Issuer becomes entitled to
claim any additional amounts pursuant to this subsection, it shall provide
prompt notice thereof to the Borrower, through the Administrative Agent,
certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender or the L/C Issuer, as the case may be,
and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or the L/C Issuer, as the case may be,, through the
Administrative Agent, to the Borrower shall be conclusive and binding on the
parties hereto in the absence of manifest error. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

3.11 Inability To Determine Interest Rate.

 

If prior to the first day of any Interest Period, the Administrative Agent shall
have reasonably determined that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
LIBOR Rate for such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Borrower, in Dollars as Base Rate Loans or such request
shall be cancelled, (b) any affected LIBOR Loans requested to be made on the
first day of such Interest Period shall be made, at the sole option of the
Borrower, in Dollars as Base Rate Loans and (c) any affected Loans that were to
have been converted on the first day of such Interest Period to or continued as
LIBOR Loans shall be converted to or continued, at the sole option of the
Borrower, in Dollars as Base Rate Loans. Until such notice has been withdrawn by
the Administrative Agent, no further LIBOR Loans in the affected currency shall
be made or continued as such, nor shall the Borrower have the right to convert
Base Rate Loans to such affected LIBOR Loans.

 

39



--------------------------------------------------------------------------------

3.12 Replacement of Lenders.

 

If any Lender requests compensation pursuant to Section 3.6, 3.7, 3.10 or 3.13,
or any Lender’s obligation to make or continue, or to convert Loans of any type
into the other type of Loan, shall be suspended pursuant to Section 3.8, 3.9 or
3.11 (any such Lender requesting such compensation, or whose obligations are so
suspended, being herein called a “Requesting Lender”), the Borrower, upon three
Business Days’ notice, may require that such Requesting Lender transfer all of
its right, title and interest under this Credit Agreement and such Requesting
Lender’s Revolving Note to any bank or other financial institution (a “Proposed
Lender”) identified by the Borrowers that is reasonably satisfactory to the
Administrative Agent (i) if such Proposed Lender agrees to assume all of the
obligations of such Requesting Lender hereunder, and to purchase all of such
Requesting Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Requesting Lender’s Loans, together with
interest accrued thereon to the date of such purchase, and satisfactory
arrangements are made for payment to such Requesting Lender of all other amounts
payable hereunder to such Requesting Lender on or prior to the date of such
transfer (including any fees accrued hereunder and any amounts that would be
payable under Article III as if all of such Requesting Lender’s Loans were being
prepaid in full on such date) and (ii) if such Requesting Lender has requested
compensation pursuant to Section 3.6, 3.7, 3.10 or 3.13, such Proposed Lender’s
aggregate requested compensation, if any, pursuant to said Sections, or with
respect to such Requesting Lender’s Loans is lower than that of the Requesting
Lender. Subject to the provisions of Section 10.3, such Proposed Lender shall be
a “Lender” for all purposes hereunder. Without prejudice to the survival of any
other agreement of the Borrower hereunder the agreements of the Borrower
contained in Sections 3.6, 3.7, 3.10, 3.13 and 10.5 (without duplication of any
payments made to such Requesting Lender by the Borrower or the Proposed Lender)
shall survive for the benefit of such Requesting Lender under this Section 3.12
with respect to the time prior to such replacement.

 

3.13 Taxes.

 

(a) Except as provided below in this subsection, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding (A) taxes measured by or imposed upon the overall net income
of any Lender or the L/C Issuer or its applicable Lending Office, or any branch
or affiliate thereof, and (B) all franchise taxes, branch taxes, taxes on doing
business or taxes on the overall capital or net worth of any Lender or the L/C
Issuer or its applicable Lending Office, or any branch or affiliate thereof, in
each case imposed in lieu of net income taxes, imposed: (i) by the jurisdiction
under the laws of which such Lender or the L/C Issuer, as the case may be, or
its applicable Lending Office, branch or affiliate is organized or is located,
or in which its principal executive office is located, or any nation within
which such jurisdiction is located or any political subdivision thereof; or (ii)
by reason of any present or former connection between the jurisdiction imposing
such tax and such Lender or the L/C Issuer, as the case may be, or its
applicable Lending Office, branch or affiliate other than a connection arising
solely from such Lender or the L/C Issuer, as

 

40



--------------------------------------------------------------------------------

the case may be, having executed, delivered or performed its obligations, or
received payment under or enforced, this Credit Agreement or any Notes. If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent, any Lender or the L/C Issuer hereunder or
under any Notes, (A) the amounts so payable to the Administrative Agent, such
Lender or the L/C Issuer shall be increased to the extent necessary to yield to
the Administrative Agent, such Lender or the L/C Issuer (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement and any Notes,
provided, however, that the Borrower shall be entitled to deduct and withhold
any Non-Excluded Taxes and shall not be required to increase any such amounts
payable to any Lender or the L/C Issuer that is not incorporated under the laws
of the United States of America or a state thereof if such Lender or the L/C
Issuer fails to comply with the requirements of paragraph (b) of this subsection
whenever any Non-Excluded Taxes are payable by the Borrower, and (B) as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account, for the account of such Lender or for the account of the L/C
Issuer, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Lenders and the L/C Issuer for any incremental taxes, interest or penalties that
may become payable by the Administrative Agent, any Lender or the L/C Issuer as
a result of any such failure. The agreements in this subsection shall survive
the termination of this Credit Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

(b) Each Lender and L/C Issuer that is not incorporated under the laws of the
United States of America or a state thereof shall:

 

(i) (A) on or before the date of any payment by the Borrower under this Credit
Agreement or Notes to such Lender or the L/C Issuer, as the case may be, deliver
to the Borrower and the Administrative Agent two (2) duly completed copies of
applicable United States Internal Revenue Service Form W-8BEN or W-8ECI, or
successor applicable form, as the case may be, certifying that it is entitled to
receive payments under this Credit Agreement and any Notes without deduction or
withholding of any United States federal income taxes;

 

(B) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

 

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or

 

41



--------------------------------------------------------------------------------

(ii) in the case of any such Lender or L/C Issuer that is not a “bank” within
the meaning of Section 881 (c)(3)(A) of the Internal Revenue Code, (i) represent
to the Borrower (for the benefit of the Borrower and the Administrative Agent)
that it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (ii) agree to furnish to the Borrower on or before the date of any
payment by the Borrower, with a copy to the Administrative Agent two (2)
accurate: and complete original signed copies of Internal Revenue Service Form
W-8BEN, or successor applicable form certifying to such Lender’s or L/C Issuer’s
legal entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Internal Revenue
Code with respect to payments to be made under this Credit Agreement and any
Notes (and to deliver to the Borrower and the Administrative Agent two (2)
further copies of such form on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Administrative Agent for filing and completing
such forms), and (iii) agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
or L/C Issuer to an exemption from withholding with respect to payments under
this Credit Agreement and any Notes;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender or L/C Issuer hereunder which
renders all such forms inapplicable or which would prevent such Lender or L/C
Issuer from duly completing and delivering any such form with respect to it and
such Lender so advises the Borrower and the Administrative Agent. Each Person
that shall become a Lender, a participant of a Lender pursuant to Section 10.3
or the L/C Issuer shall, upon the effectiveness of the related transfer, be
required to provide all of the forms, certifications and statements required
pursuant to this subsection, provided that in the case of a participant of a
Lender the obligations of such participant of a Lender pursuant to this
subsection (b) shall be determined as if the participant of a Lender were a
Lender except that such participant of a Lender shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

 

3.14 Indemnity.

 

The Borrower shall pay to each Lender and hold each Lender harmless from any
loss or expense which such Lender may sustain or incur (excluding loss of profit
and other than through such Lender’s gross negligence or willful misconduct) as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans and Competitive Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Credit Agreement, (b) default by the Borrower in making any
prepayment of a LIBOR Loan or a Competitive Loan after the Borrower has given a
notice thereof in accordance with the provisions of this Credit Agreement or (c)
the making of a prepayment of LIBOR Loans or Competitive Loans on a day which is
not the last day of an Interest Period with respect thereto. With respect to
LIBOR Loans and Competitive Loans, such payment may include an amount equal to
the excess, if any, of (i) the amount of interest which would have

 

42



--------------------------------------------------------------------------------

accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Rate included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank LIBOR market (but excluding loss of profits). The
covenants of the Borrower set forth in this Section 3.14 shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

3.15 Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans. Each Revolving Loan, each payment or prepayment of principal of any
Revolving Loan, each payment of interest on the Revolving Loans, each payment of
Facility Fees, each payment of Utilization Fees, each payment of the Letter of
Credit Fees, each reduction of the Revolving Committed Amount and each
conversion or extension of any Revolving Loan, shall be allocated pro rata among
the Lenders in accordance with the respective principal amounts of their
outstanding Revolving Loans and Participation Interests. With respect to
Competitive Loans, if the Borrower fails to specify the particular Competitive
Loan or Loans as to which any payment or other amount should be applied and it
is not otherwise clear as to the particular Competitive Loan or Loans to which
such payment or other amounts relate, or any such payment or other amount is to
be applied to Competitive Loans without regard to any such direction by the
Borrower, then each payment or prepayment of principal on Competitive Loans and
each payment of interest or other amount on or in respect of Competitive Loans,
shall be allocated to (i) the Competitive Loan bearing the highest interest
rate, (ii) if two or more Competitive Loans each bear the same interest rate,
which is the highest interest rate among all Competitive Loans then outstanding,
then pro rata among such Competitive Loans (iii) should such prepayment
extinguish such Competitive Loans, then any remaining prepayment shall be
applied to each of the remaining Competitive Loans with the highest interest
rate and (iv) any remaining payment or prepayment shall be allocated pro rata
among the relevant Competitive Loan Lenders in accordance with the then
outstanding amounts of their respective Competitive Loans.

 

(b) Advances.

 

(i) Funding by Lenders; Presumption by Administrative Agent. No Lender shall be
responsible for the failure or delay by any other Lender in its obligation to
make its ratable share of a borrowing hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Administrative Agent shall
have been notified in writing by any Lender prior to a borrowing that such
Lender will not make the amount that would constitute its ratable share of such
borrowing available to the Administrative Agent, the Administrative Agent may
assume

 

43



--------------------------------------------------------------------------------

that such Lender is making such amount available to the Administrative Agent,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by such Lender within the time period
specified therefor hereunder, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon at a rate equal to the Overnight
Rate for a period of two (2) Business Days, and thereafter at the Base Rate, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. If such Lender does not pay such amounts to the
Administrative Agent forthwith upon demand, the Administrative Agent may notify
the Borrower and request the Borrower to pay such amount to the Administrative
Agent with interest at the Base Rate not later than 4:00 P.M. (Charlotte, North
Carolina time) on the following Business Day. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.
Nothing in the preceding shall act or be construed as a waiver of any claims or
right of action that the Borrower may have against any Lender that defaults on
the payment to the Administrative Agent thereby causing the Borrower to repay
the Administrative Agent such amount advanced.

 

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, as the case may be, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Overnight Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

A notice of the Administrative Agent to any Lender, the L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

3.16 Sharing of Payments.

 

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan or any other obligation owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a participation in such Loans and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their respective

 

44



--------------------------------------------------------------------------------

ratable shares as provided for in this Credit Agreement. The Lenders further
agree among themselves that if payment to a Lender obtained by such Lender
through the exercise of a right of setoff, banker’s lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be restored, each Lender
which shall have shared the benefit of such payment shall, by repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Overnight Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 3.16 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.16 to share in the benefits of any recovery on such secured claim.

 

3.17 Payments, Computations, Etc.

 

(a) Each payment on account of an amount due from the Borrower hereunder or
under any other Credit Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment as provided herein in the currency in which such amount is
denominated and in such funds as are customary at the place and time of payment
for the settlement of international payments in such currency. Without limiting
the terms of the preceding sentence, accrued interest on any Loans denominated
in a Foreign Currency shall be payable in the same Foreign Currency as such
Loan. Upon request, the Administrative Agent will give the Borrower a statement
showing the computation used in calculating such amount, which statement shall
be conclusive in the absence of manifest error. The obligation of the Borrower
to make each payment on account of such amount in the currency in which such
amount is denominated shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment, which is expressed in or converted into any
other currency, except to the extent such tender or recovery shall result in the
actual receipt by the Administrative Agent of the full amount in the appropriate
currency payable hereunder. The Borrower agrees that its obligation to make each
payment on account of such amount in the currency in which such amount is
denominated shall be enforceable as an additional or alternative claim for
recovery in such currency of the amount (if any) by which such actual receipt
shall fall short of the full amount of such currency payable hereunder, and
shall not be affected by judgment being obtained for such amount.

 

(b) Except as otherwise specifically provided herein, all payments hereunder
shall be made to the Administrative Agent in immediately available funds,
without offset, deduction,

 

45



--------------------------------------------------------------------------------

counterclaim or withholding of any kind, not later than 2:00 P.M. (local time in
the place where such payment is required to be made pursuant to this subsection
(b)) on the date when due, to the account specified on Schedule 3.17(b) or at
such other place as may be designated by the Administrative Agent to the
Borrower in writing. Payments received after such time shall be deemed to have
been received on the next succeeding Business Day. In the event that Borrower
desires to make any payments hereunder by wire transfer initiated outside of the
United States that is originated by any Person other than the Borrower, the
Borrower shall provide the Administrative Agent with one Business Day’s prior
written notice containing the name, address, telephone and facsimile numbers of
the wire transfer originator and the originator’s relationship to the Borrower.
The Borrower shall, at the time it makes any payment under this Credit
Agreement, specify to the Administrative Agent the Loans, Fees, interest or
other amounts payable by the Borrower hereunder to which such payment is to be
applied (and in the event that it fails so to specify, or if such application
would be inconsistent with the terms hereof, the Administrative Agent shall
distribute such payment to the Lenders subject to the terms of Section 3.15(a)).
The Administrative Agent will distribute such payments to such Lenders, if any
such payment is received prior to 12:00 Noon (Charlotte, North Carolina time) on
a Business Day in like funds as received prior to the end of such Business Day
and otherwise the Administrative Agent will distribute such payment to such
Lenders on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and Fees for the period of such extension), except that in
the case of LIBOR Loans, if the extension would cause the payment to be made in
the next following calendar month, then such payment shall instead be made on
the next preceding Business Day. Except as expressly provided otherwise herein,
all computations of interest and fees shall be made on the basis of actual
number of days elapsed over a year of 360 days, except with respect to
computation of interest on Base Rate Loans which shall be calculated based on a
year of 365 or 366 days, as appropriate. Interest shall accrue from and include
the date of borrowing, but exclude the date of payment.

 

(c) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent, the L/C Issuer or any Lender on account of the
Revolving Obligations or any other amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent pursuant to the
terms of the Credit Documents;

 

THIRD, to the payment of all permitted reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the L/C Issuer and the Lenders in connection with enforcing its rights under the
Credit Documents with respect to the Extensions of Credit owing to such Lender
or the L/C Issuer, as applicable;

 

46



--------------------------------------------------------------------------------

FOURTH, to the payment of all accrued interest and fees on or in respect of
Extensions of Credit under the Credit Documents;

 

FIFTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings under the Credit Documents and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

 

SIXTH, to all other obligations which shall have become due and payable under
the Credit Documents or otherwise and not repaid pursuant to clauses “FIRST”
through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders and the L/C Issuer shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Extensions of Credit held by such Lender bears to the aggregate
then outstanding Extensions of Credit) of amounts available to be applied
pursuant to clauses “FOURTH” and “SIXTH” above.

 

3.18 Obligation of Lenders to Mitigate.

 

Each Lender agrees that, as promptly as practicable after such Lender becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Sections 3.7 or 3.13, it will, to the extent not
inconsistent with any applicable legal or regulatory restrictions, use
reasonable efforts (i) to make, issue, fund or maintain the Revolving Commitment
of such Lender or the affected Loans of such Lender through another Lending
Office of such Lender, or (ii) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Sections
3.7 or 3.13 would be reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Revolving
Commitment or Loans through such other Lending Office or in accordance with such
other measures, as the case may be, would not otherwise materially adversely
affect such Revolving Commitment or Loans or would not be otherwise
disadvantageous to the interests of such Lender.

 

3.19 Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts and
currencies of

 

47



--------------------------------------------------------------------------------

principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make diligent efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Administrative Agent shall maintain the Register pursuant to Section
10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, currency, type
and Interest Period of each such Loan hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. The Administrative Agent will make diligent efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

 

3.20 Increase in Revolving Commitments.

 

(a) Request for Increase. Provided no Event of Default exists and is continuing
and the Borrower has made no voluntary reduction of the Aggregate Revolving
Committed Amount pursuant to Section 3.4, upon notice to the Administrative
Agent, the Borrower may from time to time, request an increase in the Aggregate
Revolving Committed Amount by an amount (for all such requests) not exceeding
THREE HUNDRED MILLION DOLLARS ($300,000,000); provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000, and (ii) the
Borrower may make a maximum of five such requests.

 

(b) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of each request made hereunder.
To achieve the full amount of a requested increase, and subject to the approval
of the Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may, at its option, request that the
existing Lenders provide for any such increase in the Aggregate Revolving
Committed Amount or invite additional banks to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel. To the extent the Borrower seeks any increase from existing
Lenders, it shall (in consultation with the Administrative Agent) specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

 

(c) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Revolving Committed Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

 

(d) Effective Date and Allocations. If the Aggregate Revolving Committed Amount
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

 

48



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such increase, and (ii)
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Credit
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 3.20, the representations and
warranties contained in subsections (a) and (b) of Section 5.1 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.1, and (B) no Default exists. The Borrower shall
prepay any Revolving Loans outstanding on the Increase Effective Date to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Committed Percentages arising from any nonratable increase in
the Revolving Commitments under this Section.

 

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 3.16 or 10.6 to the contrary.

 

ARTICLE IV

 

CONDITIONS

 

4.1 Conditions to Closing.

 

This Credit Agreement shall become effective upon, and the obligation of the L/C
Issuer and each Lender to make the initial Extensions of Credit hereunder is
subject to, the satisfaction of the following conditions precedent:

 

(a) Execution of Credit Agreement and Credit Documents. Receipt of (i) multiple
counterparts of this Credit Agreement and (ii) a Revolving Note for each Lender,
in each case executed by a duly authorized officer of each party thereto and in
each case conforming to the requirements of this Credit Agreement.

 

(b) Legal Opinion. Receipt of multiple counterparts of a legal opinion of
counsel to the Borrower, relating to this Credit Agreement and the other Credit
Documents and the transactions contemplated herein and therein, in form and
substance reasonably acceptable to the Administrative Agent which opinion shall
include, without limitation, an opinion that the execution, delivery and
performance of the Credit Documents and the performance of the transactions
contemplated thereby will not conflict with, result in a breach of, require any
consent or permit any acceleration of (or require repayment of) any indebtedness
of the Borrower or under any of the Borrower’s corporate instruments and
material agreements.

 

49



--------------------------------------------------------------------------------

(c) Corporate Documents. Receipt of the following (or their equivalent) for the
Borrower:

 

(i) Articles of Incorporation. Copies of the certificate of incorporation or
charter documents certified to be true and complete as of a recent date by the
appropriate governmental authority of the state of its incorporation.

 

(ii) Resolutions. Copies of resolutions of the Board of Directors or comparable
managing body approving and adopting the respective Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary as of the Effective
Date to be true and correct and in force and effect as of such date.

 

(iii) Bylaws. Copies of the bylaws or comparable operating agreement certified
by a secretary or assistant secretary as of the Effective Date to be true and
correct and in force and effect as of such date.

 

(iv) Good Standing. A certificate of good standing, existence or its equivalent
certified as of a recent date by the appropriate governmental authority of the
state of organization.

 

(v) Secretary’s Certificate. A Secretary’s certificate for the Borrower dated as
of the Effective Date substantially in the form of Schedule 4.1 (c)(v) with
appropriate insertions and attachments.

 

(d) Fees. Receipt of all fees, if any, then owing pursuant to the Fee Letter,
Section 3.5 or pursuant to any Credit Documents.

 

(e) Section 4.2 Conditions. The conditions specified in Section 4.2 shall be
satisfied if an Extension of Credit is made on the Effective Date.

 

(f) Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

 

(g) Payment Instructions. Receipt by the Administrative Agent of payment
instructions with respect to each wire transfer to be made by the Administrative
Agent on behalf of the Lenders or the Borrower on the Effective Date setting
forth the amount of such transfer, the purpose of such transfer, the name and
number of the account to which such transfer is to be made, the name and ABA
number of the bank or other financial institution where such account is located
and the name and telephone number of an individual that can be contacted to
confirm receipt of such transfer.

 

(h) Financial Information. Receipt by the Administrative Agent of the
consolidated financial statements of the Borrower and its consolidated
subsidiaries referred to in Section 5.1; provided, that financial statements
required to be delivered

 

50



--------------------------------------------------------------------------------

pursuant to this sentence may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower’s website on
the Internet or (ii) on which such documents are posted on the Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent).

 

(i) No Material Adverse Effect. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer certifying (i) no Material Adverse
Effect has occurred since April 2, 2005 and (ii) there is no pending litigation,
proceeding or bankruptcy with respect to the Borrower or any of its Subsidiaries
that would reasonably be expected to have a Material Adverse Effect.

 

(j) Debt Rating. Receipt by the Administrative Agent of a certificate signed by
a Responsible Officer certifying the current Debt Rating.

 

(k) Termination of Existing Facilities.

 

(i) Receipt by the Administrative Agent of evidence satisfactory to it of (A)
the payment of all principal of and interest on any loans outstanding under, and
of all accrued fees under that certain 364-Day Revolving Credit Agreement (the
“Existing 364-Day Agreement”) dated as of October 1, 2004 by and among the
Borrower, the lenders listed therein and Bank of America, N.A., as
administrative agent, as amended or amended and restated from time to time, and
(B) the satisfaction of all obligations, termination of all commitments under,
and cancellation or expiration of, the Existing 364-Day Agreement.

 

(ii) Receipt by the Administrative Agent of evidence satisfactory to it of (A)
the payment of all principal of and interest on any loans outstanding under, and
of all accrued fees under that certain Five-Year Revolving Credit Agreement (the
“Existing Five-Year Agreement”) dated as of October 4, 2002 by and among the
Borrower, the lenders listed therein and Wachovia Bank, National Association, as
administrative agent, as amended or amended and restated from time to time, and
(B) the satisfaction of all obligations, termination of all commitments under,
and cancellation or expiration of, the Existing Five-Year Agreement.

 

4.2 Conditions to All Extensions of Credit.

 

The obligation of each Lender and the L/C Issuer to make any Extension of Credit
hereunder (including the initial Extension of Credit to be made hereunder) is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a) Representations and Warranties. The representations and warranties made by
the Borrower herein or in any other Credit Document or which are contained in
any certificate

 

51



--------------------------------------------------------------------------------

furnished at any time under or in connection herewith or therewith shall be true
and correct in all material respects on and as of the date of such Extension of
Credit as if made on and as of such date (except for those which expressly
relate to an earlier date, which shall be true and correct in all material
respects as of such earlier date, and except for those made in certificates
which have been superseded or replaced by more recent certificates, so long as
those made in superseded or replaced certificates were true and correct in all
material respects on the date made).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

 

(c) Additional Conditions to Revolving Loans. If a Revolving Loan is requested
pursuant to Section 2.1, all conditions set forth therein shall have been
satisfied.

 

(d) Additional Conditions to Competitive Loans. If a Competitive Loan is
requested pursuant to Section 2.2, all conditions set forth therein shall have
been satisfied.

 

(e) Additional Conditions to L/C Credit Extensions. If an L/C Credit Extension
is requested pursuant to Section 2.3, all conditions set forth therein shall
have been satisfied.

 

(f) Officer’s Certificate. With respect only to the initial Extension of Credit
made hereunder, the Administrative Agent shall have received a Notice of
Borrowing (or L/C Application, if applicable) and a certificate of a Responsible
Officer certifying that (i) the Borrower is solvent as of the date the initial
Extension of Credit is made, (ii) the Borrower is in pro forma compliance with
the covenant in Section 6.6 both before and after giving effect to any
Extensions of Credit to be made on the date the initial Extension of Credit is
made; and (iii) the Borrower has satisfied any other conditions mutually
agreeable to the parties.

 

(g) Each request for an Extension of Credit and each acceptance by the Borrower
of an Extension of Credit shall be deemed to constitute a representation and
warranty by each of the Borrower as of the date of such Extension of Credit that
the conditions in paragraphs (a) through (e) of this Section have been
satisfied.

 

52



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the L/C Issuer to enter into this Credit Agreement and
to make Extensions of Credit herein provided for, the Borrower hereby represents
and warrants to the Administrative Agent, each Lender and the L/C Issuer that:

 

5.1 Financial Condition.

 

Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders), have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby, are complete and correct in all material
respects and present fairly the financial condition and results from operations
of the entities and for the periods specified, subject in the case of interim
company-prepared statements to normal year-end adjustments:

 

(a) audited consolidated balance sheet of the Borrower and its consolidated
subsidiaries dated as of December 31, 2004, together with related statements of
income and cash flows certified by PricewaterhouseCoopers LLP, certified public
accountants; and

 

(b) a company-prepared consolidated condensed balance sheet of the Borrower and
its consolidated subsidiaries dated as of April 2, 2005, together with related
consolidated condensed statements of income and cash flows.

 

5.2 Organization; Existence.

 

The Borrower (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or other
necessary power and authority, and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.

 

5.3 Power; Authorization; Enforceable Obligations.

 

The Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance by it of the Credit Documents. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with acceptance of
extensions of credit by the Borrower or with the execution, delivery or
performance of any Credit Documents by the Borrower (other than those which have
been obtained, such filings as are required by the Securities and Exchange
Commission (or the laws, rules and regulations administered by it), and to
fulfill other reporting requirements with Governmental Authorities) or with the
validity or enforceability of any Credit Document against the Borrower. Each
Credit Document to which it is a party and all materials provisions therein
constitute valid and legally binding obligations of the Borrower enforceable in
accordance with their respective terms and shall provide the Administrative
Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby, subject in each case to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles,.

 

53



--------------------------------------------------------------------------------

5.4 Conflict.

 

The execution, delivery and performance of the Credit Documents, the borrowings
hereunder and the use of the proceeds of the Extensions of Credit will not (a)
violate in any material respect any Requirement of Law applicable to the
Borrower (except those as to which waivers or consents have been obtained), (b)
conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws or other organizational documents of such
Person, (ii) any material indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or (iii) any
approval of any Governmental Authority relating to such Person, or (c) result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law.

 

5.5 No Material Litigation.

 

Except as set forth on Schedule 5.5 no claim, litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
member of the Consolidated Group or against any of their respective properties
which (a) relates to the Credit Documents or any of the transactions
contemplated hereby or thereby or (b) is reasonably likely to have a Material
Adverse Effect.

 

5.6 No Default.

 

No Default or Event of Default has occurred and is continuing.

 

5.7 Taxes.

 

Except for such tax-related litigation disclosed on Schedule 5.7, the Borrower
and each of its Subsidiaries have timely filed or caused to be filed all United
States federal income tax returns and all other material tax returns which, to
the best knowledge of the Borrower, are required to be filed and has paid (a)
all taxes shown to be due and payable on said returns or (b) all taxes shown to
be due and payable on any assessments of which it has received notice made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
and with respect to which reserves in conformity with GAAP have been provided on
the books of such Person), and no tax Lien has been filed with respect to any
such tax, fee or other charge.

 

5.8 ERISA.

 

Except as is not reasonably likely to have a Material Adverse Effect:

 

(a) (i) No ERISA Event has occurred during the five-year period ending on the
date this representation is made or deemed made or is reasonably expected to
occur, with respect to

 

54



--------------------------------------------------------------------------------

any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Plan (other than a Multiemployer Plan) and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan
(other than a Multiemployer Plan); (iii) each Plan (other than a Multiemployer
Plan) has been maintained, operated, and funded in compliance with its own terms
and in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; (iv) each Plan (other than a Multiemployer
Plan) that is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification, and (v) no lien in favor of the PBGC or a Plan
has arisen or is reasonably likely to arise on account of any Plan.

 

(b) No member of the Consolidated Group nor any ERISA Affiliate has •incurred,
or, to the knowledge of the Borrower, could be reasonably expected to incur, any
liability under Title IV of ERISA with respect to any Single Employer Plan, or
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan.

 

(c) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any member of the
Consolidated Group or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any member of the Consolidated
Group or any ERISA Affiliate has agreed or is required to indemnify any person
against any such liability. There are no pending, or to the knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan.

 

(d) No member of the Consolidated Group nor any ERISA Affiliate has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement No. 106.

 

5.9 Governmental Regulations, Etc.

 

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
any “margin stock” within the meaning given such term under Regulations T, U and
X of the Board of Governors of the Federal Reserve System, as in effect from
time to time, together with all official rulings and interpretations thereunder,
and no part of the proceeds of any Loan will be used to purchase or carry any
margin stock in violation of Regulation U or to extend credit to others for the
purpose of purchasing or carrying any margin stock, or be used for any purpose
which violates, or which is inconsistent with, the provisions of Regulation X.

 

(b) The Borrower is not (i) an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, or (ii) a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

55



--------------------------------------------------------------------------------

5.10 Purpose of Extensions of Credit.

 

The Extensions of Credit will be used (a) to provide general working capital,
(b) for general corporate purposes, including acquisitions and payment of debt
and (c) to support or back up the issuance of commercial paper and industrial
revenue bonds by the Borrower.

 

5.11 Compliance with Laws; Contractual Obligations.

 

The Borrower and its Subsidiaries are in compliance with all Requirements of
Law, except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor its Subsidiaries are in default under or with respect to any of its
contractual obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.

 

5.12 Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
the Borrower in writing to the Administrative Agent or any Lender for purposes
of or in connection with this Credit Agreement or any other Credit Document, or
any transaction contemplated hereby or thereby, is or will be true and accurate
in all material respects as of the date stated therein and not incomplete by
omitting to state any material fact necessary to make such information not
misleading, except for inaccuracies or omissions which could not reasonably be
expected to have a Material Adverse Effect. There is no fact now known to the
Borrower which could reasonably be expected to have a Material Adverse Effect
which fact has not been set forth herein, in the financial statements of the
Borrower and its Subsidiaries furnished to the Administrative Agent and/or the
Lenders prior to the date hereof, or in any certificate, opinion or other
written statement made or furnished by the Borrower to the Administrative Agent
and/or the Lenders prior to the date hereof.

 

5.13 Environmental Matters.

 

Except as set forth on Schedule 5.13:

 

(a) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, the
facilities and properties owned, leased or operated by the Borrower (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) have resulted in
liability under, any Environmental Law.

 

(b) To the knowledge of the Borrower or except where such violation or
contamination could not reasonably be expected to have a Material Adverse
Effect, the Properties and all operations of the members of the Consolidated
Group at the Properties are in compliance, and have in the last five years been
in compliance, in all respects with all applicable

 

56



--------------------------------------------------------------------------------

Environmental Laws, and there is no contamination by Materials of Environmental
Concern at or under the Properties or violation of any Environmental Law with
respect to the Properties or the business operated by the members of the
Consolidated Group (the “Business”).

 

(c) Except where such violation or liability could not reasonably be expected to
have a Material Adverse Effect, none of the members of the Consolidated Group
has received any written notice of violation, alleged violation, non-compliance,
liability or potential liability arising under Environmental Laws with regard to
any of the Properties or the Business.

 

(d) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which has given rise
to liability under any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that has given rise
to liability under, any applicable Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action, to the
knowledge of the Borrower, is pending or threatened under any Environmental Law
to which any of the members of the Consolidated Group is or will be named as a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial directives outstanding under any
Environmental Law with respect to the Properties or the Business which could
reasonably be expected to have a Material Adverse Effect.

 

(f) To the knowledge of the Borrower or except where such violation or liability
could not reasonably be expected to have a Material Adverse Effect, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of the members
of the Consolidated Group in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner
requiring remediation under Environmental Laws.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as this Credit Agreement is in
effect and until all of the Revolving Commitments have been terminated, no Loans
or Letter of Credit remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full:

 

6.1 Financial Statements.

 

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
for distribution to the Lenders:

 

57



--------------------------------------------------------------------------------

(a) Audited Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year, an audited consolidated balance sheet
of the Borrower and its subsidiaries as of the end of the fiscal year and the
related consolidated statements of income, retained earnings, shareholders’
equity and cash flows for such fiscal year, audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm (the “Auditor”) as to
whether such financial statements present fairly, in all material respects, the
Borrower’s financial position, which report and opinion shall be prepared in
accordance with audit standards of the Public Company Accounting Oversight Board
and applicable Securities Laws and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) a report of management on the Borrower’s internal
control over financial reporting pursuant to Item 308(a) of Regulation S-K
promulgated under the Exchange Act, a report of the Auditor on management’s
assessment of the Borrower’s internal control over financial reporting pursuant
to Item 308(b) of Regulation S-K promulgated under the Exchange Act, and an
independent assessment by the Auditor as to the effectiveness of the Borrower’s
internal control over financial reporting; and

 

(b) Company-Prepared Financial Statements. As soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters, a
company-prepared consolidated balance sheet of the Borrower and its subsidiaries
as of the end of the quarter and related company-prepared consolidated
statements of income, retained earnings, shareholders’ equity and cash flows for
such quarterly period and for the fiscal year to date; in each case setting
forth in comparative form the consolidated figures for the corresponding period
or periods of the preceding fiscal year or the portion of the fiscal year ending
with such period, as applicable, in each case subject to normal recurring
year-end audit adjustments.

 

All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and shall be prepared in reasonable detail and, in
the case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change in the application of accounting principles as provided in
Section 1.3.

 

6.2 Certificates; Other Information.

 

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
for distribution to the Lenders:

 

(a) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.1(a) and 6.1(b) above, a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge and belief, (i) the financial statements fairly present in all
material respects the financial condition of the parties covered by such
financial statements, (ii) during such period the Borrower has observed or
performed in all material respects its covenants and other agreements hereunder
and under the other Credit Documents, and satisfied in all material respects the
conditions contained in this Credit Agreement to be

 

58



--------------------------------------------------------------------------------

observed, performed or satisfied by it (except to the extent waived in
accordance with the provisions hereof) and (iii) such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate. Such certificate shall include the calculations required to
indicate compliance with Section 6.6. A form of Officer’s Certificate is
attached as Schedule 6.2(a).

 

(b) Public Information. Within thirty days after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 6.1) and
other financial information which the Borrower sends to its public stockholders,
and within thirty days after the same are filed, copies of all financial
statements and non-confidential reports which the Borrower may make to, or file
with, the Securities and Exchange Commission or any successor or analogous
United States Governmental Authority.

 

(c) Other Information. Promptly, such additional financial and other information
as the Administrative Agent, at the request of any Lender, may from time to time
reasonably request, including, without limitation, any information requested
pursuant to the Administrative Agent’s or any Lender’s customer identification
program or anti-money laundering program under the Bank Secrecy Act.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat the Borrower
Materials as publicly available information with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws; (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

59



--------------------------------------------------------------------------------

6.3 Maintenance of Existence and Compliance with Law.

 

(a) The Borrower will preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business.

 

(b) The Borrower will, and will cause its Subsidiaries to, (i) comply with all
Requirements of Law (including, without limitation, all Environmental Laws and
ERISA matters) applicable to them except to the extent that failure to comply
with all Requirements of Law would not, in the aggregate, have a Material
Adverse Effect, and (ii) without limiting the generality of clause (i), comply
in all respects with all Requirements of Law in the use of proceeds of the
Loans.

 

(c) The Borrower will, and will cause its Subsidiaries to, perform and satisfy
its contractual obligations except to the extent that failure to perform and
satisfy such obligations would not, in the aggregate, have a Material Adverse
Effect.

 

6.4 Maintenance of Property; Insurance.

 

The Borrower will, and will cause its Subsidiaries to, keep all material
property necessary in its business in reasonably good working order and
condition (ordinary wear and tear and obsolescence excepted); maintain casualty
insurance (including self-insurance) with such coverage and deductibles, and in
such amounts as determined by Borrower in its good faith business judgment; and
furnish to the Administrative Agent, upon written request, full information as
to the insurance carried.

 

6.5 Inspection of Property; Books and Records; Discussions.

 

(a) The Borrower will, and will cause its Subsidiaries to, keep proper corporate
books and financial records in relation to its businesses and activities in
conformity with GAAP and Requirements of Law.

 

(b) The Borrower will, and will cause its Subsidiaries to, permit, during
regular business hours and upon reasonable notice by the Administrative Agent,
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts (including photocopies) from any of its books and records
(other than materials protected by the attorney-client, work product or other
privilege and materials which the Borrower and its Subsidiaries may not disclose
without violation of a confidentiality obligation binding upon the Borrower or
its Subsidiaries), and to discuss the business, operations, properties and
financial and other condition of the members of the Consolidated Group with
officers and employees of the members of the Consolidated Group and with their
independent certified public accountants. The cost of the inspection referred to
in the preceding sentence shall be for the account of the Lenders unless an
Event of Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.

 

60



--------------------------------------------------------------------------------

6.6 Consolidated Funded Debt to Total Capitalization Ratio.

 

The Consolidated Funded Debt to Total Capitalization Ratio will not at any time
exceed 60%.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as this Credit Agreement is in
effect and until all of the Revolving Commitments have been terminated, no Loans
or Letters of Credit remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full:

 

7.1 Negative Pledge.

 

The Borrower will not, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Lien on any of its respective property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except:

 

(a) Liens existing on the date hereof and securing indebtedness outstanding on
the date hereof, each of which is set forth on Schedule 7.1;

 

(b) Liens securing inter-company indebtedness owed to members of the
Consolidated Group other than Liens securing inter-company indebtedness owed by
the Borrower;

 

(c) Liens on property and assets of any Person existing at the time such Person
becomes a member of the Consolidated Group and not created in contemplation
thereof, and provided that such Lien shall not extend to any other property of
members of the Consolidated Group;

 

(d) Liens on property or assets securing indebtedness incurred or assumed for
the purpose of financing all or any part of the costs of acquiring, improving or
constructing such property or assets; provided that (i) with respect to real
property (and personal property constituting a part of a project which is the
subject of an industrial revenue bond, private activity bond, solid waste
disposal bond or similar financing), such Lien attaches concurrently with or
within eighteen (18) months after the date of acquisition, completion,
construction or improvement (including without limitation liens in connection
with industrial revenue bonds, private activity bonds, solid waste disposal
bonds or other similar financing activity), (ii) with respect to personal
property (other than the personal property referenced in clause (i) hereof),
such Lien attaches concurrently with or within six (6) months after the date of
acquisition, and (iii) such Lien shall extend only to the property or asset to
be acquired or improved with such financing;

 

61



--------------------------------------------------------------------------------

(e) Liens on property and assets prior to the acquisition thereof and not
created in contemplation thereof, provided that such Lien shall not extend to
any other property of members of the Consolidated Group;

 

(f) Liens arising out of the refinancing, extension, renewal or refunding of any
indebtedness secured by a Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such indebtedness is not secured by any additional
property or assets, and (ii) the amount of such indebtedness secured by such
Lien is not increased;

 

(g) Liens incidental to the conduct of their business or the ownership of their
assets that arise out of transactions involving the sale or purchase of goods or
services on a consignment basis and that do not (i) secure Funded Debt or (ii)
in the aggregate materially detract from the value of the assets or materially
impair the use thereof in the operation of business;

 

(h) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen, repairmen and landlords, and other similar Liens incurred in the
ordinary course of business for sums not constituting borrowed money that are
not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP (if so required);

 

(i) Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure the performance of letters of credit, bids,
tenders, statutory obligations, surety and appeal bonds, leases, government
contracts and other similar obligations (other than obligations for borrowed
money) entered into in the ordinary course of business;

 

(j) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

(k) Liens on accounts and receivables established or arising in connection with
a securitization of such accounts or accounts receivable or a secured borrowing
of money that requires the pledge of or a security interest in such accounts and
receivables, provided that (i) such Lien encumbers only the accounts and
receivables which are the subject of the securitization, and (ii) in the case of
a secured borrowing of money any such Lien shall at all times be confined solely
to such accounts and receivables that are required to secure such borrowing; and

 

(l) Liens not otherwise permitted by the foregoing clauses of this Section
securing Funded Debt (other than the loans and obligations owing hereunder) in
an aggregate principal amount at any time outstanding not to exceed
$100,000,000.

 

62



--------------------------------------------------------------------------------

7.2 Consolidation, Merger and Sale of Assets.

 

(a) The Borrower will not enter into a transaction of merger or consolidation,
except the Borrower may enter into a transaction of merger or consolidation with
any other Person so long as (A) the Borrower is the surviving entity, and (B) no
Default or Event of Default will exist immediately after giving effect thereto.

 

(b) The Borrower will not convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) 50% or more of the
consolidated assets of the Borrower and its Subsidiaries taken as a whole
(whether now owned or hereafter acquired) to, any Person, or permit any of its
Subsidiaries to do so (including a merger or consolidation of a Subsidiary where
the Subsidiary is not the surviving entity), except that the Borrower may
dispose of assets to Subsidiaries and any Subsidiary of the Borrower may dispose
of assets to any other Subsidiary of the Borrower, provided, in each case, that
no Default or Event of Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.

 

7.3 Use of Proceeds.

 

The Borrower shall not use the proceeds of any Extension of Credit, directly or
indirectly, to purchase or carry margin stock (in violation of Regulation U of
the Board of Governors of the Federal Reserve System of the United States) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) the failure (i) to pay when due any principal of any Loan or L/C Obligation;
or (ii) to pay within five (5) Business Days following receipt by the Borrower
of notice that any interest, fees or other amounts owing hereunder or under any
of the other Credit Documents is due (provided that notice hereunder shall be
deemed satisfied by any regular invoice or other similar payment correspondence
and does not require any type of special notice of late payment); or

 

(b) any representation, warranty, certification or statement made or deemed made
by the Borrower herein or in any of the other Credit Documents, or in any
statement or certificate delivered pursuant hereto or thereto, shall prove
untrue or misleading in any material respect when made or deemed made; or

 

63



--------------------------------------------------------------------------------

(c) the failure to observe or perform those covenants contained in Sections
6.3(a), (with respect to existence), 6.5(b), 6.6 or in Article VII; or

 

(d) the failure to observe or perform any other covenants or agreements
contained herein or in the other Credit Documents (other than those covered by
the foregoing clauses (a), (b) or (c) of this Section), and such failure shall
continue unremedied for a period of thirty (30) days following the earlier of
(i) first knowledge thereof by the Borrower and (ii) notice by the
Administrative Agent to the Borrower thereof; or

 

(e) with respect to Funded Debt of the Borrower and its wholly owned
Subsidiaries (other than Funded Debt hereunder) in excess of $85,000,000 in
principal amount, (i) there shall occur a default in the payment of any
principal or interest amount when due (beyond applicable grace or cure periods,
if any) of any such Funded Debt, or (ii) the principal amount of any such Funded
Debt shall be declared due and payable or required to be repaid prior to its
stated maturity, whether by acceleration, mandatory prepayment or otherwise; or

 

(f) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally, or shall admit in writing its inability, to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or

 

(g) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against the Borrower under the federal bankruptcy laws as now
or hereafter in effect; or

 

(h) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $85,000,000 shall be rendered against the Borrower or any
Subsidiary and such judgment or order shall continue unsatisfied and unstayed or
unbonded for a period of thirty (30) days; or

 

(i) the Borrower or any member of the Controlled Group shall fail to pay when
due any amount in excess of $85,000,000 which it shall have become liable to pay
to the PBGC or to a Plan under Title IV of ERISA; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
42l9(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days

 

64



--------------------------------------------------------------------------------

thereafter; or a condition of which the Borrower has knowledge shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

 

(j) a federal tax lien shall be filed against the Borrower under Section 6323 of
the Code or a lien of the PBGC shall be filed against the Borrower or any
Subsidiary under Section 4068 of ERISA and in either case such lien shall remain
undischarged for a period of thirty (30) days after the date of filing; or

 

(k) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of 40% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the Board of Directors of the
Borrower shall have been removed or replaced within a 12 month period as the
result of a merger, consolidation or similar business combination involving the
Borrower.

 

8.2 Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any or any combinations of
the following actions:

 

(a) Termination of the Revolving Commitments. Declare the Revolving Commitments
and the obligation of the L/C Issuer to make L/C Credit Extensions terminated,
whereupon the Revolving Commitments and the obligation of the L/C Issuer to make
L/C Credit Extensions shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations of any
and every kind owing by the Borrower to the Administrative Agent and/or any of
the Lenders hereunder to be due, whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

 

(c) Cash Collateralization. Require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then outstanding amount thereof).

 

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, whether at law or in equity.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(f) or (g) shall occur, then the Revolving Commitments and the obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate and
all Loans, all accrued interest in respect thereof, all accrued and unpaid Fees,
and other indebtedness or obligations owing to the Administrative Agent and/or
any of the Lenders hereunder automatically shall immediately become due and
payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as

 

65



--------------------------------------------------------------------------------

aforesaid shall automatically become effective without presentment, demand,
protest or the giving of any notice or other action by the Administrative Agent
or the Lenders, all of which are hereby waived by the Borrower.

 

ARTICLE IX

 

AGENCY PROVISIONS

 

9.1 Appointment.

 

Each Lender and the L/C Issuer hereby designates and appoints Bank of America as
administrative agent of such Lender to act as specified herein and in the other
Credit Documents, and each Lender and the L/C Issuer hereby authorizes the
Administrative Agent as the Administrative Agent for such Lender and the L/C
Issuer, to take such action on its behalf under the provisions of this Credit
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated by the terms hereof and of the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Each Lender and the L/C Issuer further directs and authorizes the
Administrative Agent to execute releases (or similar agreements) to give effect
to the provisions of this Credit Agreement and the other Credit Documents.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender or the L/C Issuer, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Credit Documents, or
shall otherwise exist against the Administrative Agent. The provisions of this
Section are solely for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders; the Borrower shall not have any rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as Administrative Agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrower or any of its affiliates.

 

9.2 Delegation of Duties.

 

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

9.3 Exculpatory Provisions.

 

The Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall not be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person in good faith under or in
connection herewith or in connection with any of the other Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct),

 

66



--------------------------------------------------------------------------------

or (ii) responsible in any manner to any of the Lenders or the L/C Issuer for
any recitals, statements, representations or warranties made by the Borrower
contained herein or in any of the other Credit Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by the Administrative Agent under or
in connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be responsible to any Lender or
the L/C Issuer for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Credit Agreement, or any of the other
Credit Documents or for any representations, warranties, recitals or statements
made herein or therein or made by the Borrower in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or the L/C Issuer or by or on behalf of the
Borrower to the Administrative Agent, any Lender or the L/C Issuer or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Extensions of Credit or of the
existence or possible existence of any Default or Event of Default or to inspect
the properties, books or records of the Borrower or any of its affiliates.

 

9.4 Reliance on Communications.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower, independent accountants and other experts
selected by the Administrative Agent with reasonable care). The Administrative
Agent may deem and treat the Lenders as the owners of their respective interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent in
accordance with Section 10.3(b) hereof. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement or under any of the other Credit Documents
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Credit Documents in accordance with
a request of the Required Lenders (or to the extent specifically provided in
Section 10.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

 

67



--------------------------------------------------------------------------------

9.5 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder, except with respect to
defaults on payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent has received notice from a Lender or the Borrower referring to the Credit
Document, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

 

9.6 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer expressly acknowledges that each of the
Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates has not made any representations or warranties
to it and that no act by the Administrative Agent or any affiliate thereof
hereinafter taken, including any review of the affairs of the Borrower or any of
its affiliates, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender or the L/C Issuer. Each Lender and the
L/C Issuer represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, any other Lender or the L/C
Issuer, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its affiliates and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender and
the L/C Issuer also represents that it will, independently and without reliance
upon the Administrative Agent, any other Lender or the L/C Issuer, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders and the L/C Issuer by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender or the L/C Issuer with any credit or
other information concerning the business, operations, assets, property,
financial or other conditions, prospects or creditworthiness of the Borrower or
any of its affiliates which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

9.7 Indemnification.

 

The Lenders agree to indemnify each of the Administrative Agent in its capacity
as such and the L/C Issuer in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Revolving Commitment (or if the Revolving
Commitments have expired or been terminated, in

 

68



--------------------------------------------------------------------------------

accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the final payment of all of
the obligations of the Borrower hereunder and under the other Credit Documents)
be imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such or the L/C Issuer in its capacity as such in any way relating
to or arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or the L/C Issuer, as the case may be, as
determined by a court of competent jurisdiction by final and nonappealable
judgment. If any indemnity furnished to the Administrative Agent or the L/C
Issuer for any purpose shall, in the opinion of the Administrative Agent or the
L/C Issuer, as the case may be, be insufficient or become impaired, the
Administrative Agent or the L/C Issuer may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the
repayment of the Loans and other obligations under the Credit Documents and the
termination of the Revolving Commitments hereunder.

 

9.8 Administrative Agent in its Individual Capacity.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, its
Subsidiaries or their affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to the Loans made by the
Administrative Agent hereunder and all obligations of the Borrower hereunder and
under the other Credit Documents, the Administrative Agent shall have the same
rights and powers under this Credit Agreement as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

9.9 Successor Administrative Agent.

 

Each of the Administrative Agent and any L/C Issuer may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. In the case of a retiring Administrative Agent, if
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless

 

69



--------------------------------------------------------------------------------

become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any L/C Issuer under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates and the partners, directors,
officers, employees, agents and advisors in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

In the event of any dismissal or resignation by any L/C Issuer, any Letters of
Credit issued by such retiring L/C Issuer shall remain outstanding until
termination pursuant to their terms and such retiring L/C Issuer shall retain
all the rights and obligations of an L/C Issuer hereunder with respect to all
such Letters of Credit and all L/C Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.3(c)), but
excluding the right to consent to eligible assignees hereunder and the
obligation to issue new Letters of Credit.

 

9.10 Arrangers and Book Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement or the other Credit Documents as a “Syndication
Agent”, “Joint Book Manager” or “Joint Lead Arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Credit Agreement
and the other Credit Documents other than, in

 

70



--------------------------------------------------------------------------------

the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Credit
Agreement or in taking or not taking action hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Notices.

 

(a) General. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or (d)
the third Business Day following the day on which the same is sent by certified
or registered mail, postage prepaid, in each case to the respective parties at
the address set forth on Schedule 10.1, or at such other address as such party
may specify by written notice to the other parties hereto.

 

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Affiliates and the partners,
directors, officers, employees, agents and advisors of the Administrative Agent
and of the Administrative Agent’s Affiliates (collectively, the “Agent Parties”)
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

71



--------------------------------------------------------------------------------

10.2 Right of Set-Off.

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default, each Lender and the L/C Issuer is authorized at any time
and from time to time, without presentment, demand, protest or other notice of
any kind (all of which rights being hereby expressly waived), to set-off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender or the L/C Issuer
(including, without limitation branches, agencies or affiliates of such Lender
or the L/C Issuer wherever located) to or for the credit or the account of the
Borrower against obligations and liabilities of the Borrower to such Lender or
the L/C Issuer hereunder, under the Notes or the other Credit Documents,
irrespective of whether such Lender or the L/C Issuer shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender or the L/C Issuer
subsequent thereto. Any Person purchasing a participation in the Loans and
Revolving Commitments hereunder pursuant to Section 3.16 or Section 10.3(d) may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder.

 

10.3 Benefit of Agreement.

 

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may neither assign nor transfer any
of its interests without prior written consent of the Lenders; provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in this
Section 10.3, provided, however that nothing herein shall prevent or prohibit
any Lender from (i) pledging its Loans hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank, or
(ii) granting assignments or selling participations in such Lender’s Loans
and/or Revolving Commitment hereunder to its parent company and/or to any
affiliate or Subsidiary of such Lender.

 

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations hereunder, pursuant to an assignment agreement substantially in the
form of Schedule 10.3(b), to (i) any Lender or any affiliate or Subsidiary of a
Lender, or (ii) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D of the Securities Act of 1933) reasonably
acceptable to the Administrative Agent (such consent shall not be unreasonably
withheld or delayed) and, so long as no Default or Event of Default has occurred
and is continuing, with the approval of the Borrower (which approval shall not
be unreasonably withheld or delayed); provided that (i) any such assignment
(other than any assignment to an existing Lender) shall be in a minimum
aggregate amount of $5,000,000 (or, if less, the remaining amount of the
Revolving Commitments being assigned by such Lender) of the Revolving
Commitments and in integral multiples of $1,000,000 above such amount and (ii)
each such assignment (other than Competitive Loans) shall be of a constant, not
varying, percentage of all such Lender’s rights and obligations under this
Credit Agreement. Any

 

72



--------------------------------------------------------------------------------

assignment hereunder shall be effective upon delivery to the Administrative
Agent of written notice of the assignment together with a transfer fee of $2,500
payable to the Administrative Agent for its own account from and after the later
of (i) the effective date specified in the applicable assignment agreement and
(ii) the date of recording of such assignment in the Register pursuant to the
terms of subsection (c) below. The assigning Lender will give prompt notice to
the Administrative Agent and the Borrower of any such assignment. Upon the
effectiveness of any such assignment (and after notice to, and (to the extent
required pursuant to the terms hereof), with the consent of, the Borrower as
provided herein), the assignee shall become a “Lender” for all purposes of this
Credit Agreement and the other Credit Documents and, to the extent of such
assignment, the assigning Lender shall be relieved of its obligations hereunder
to the extent of the Loans and Revolving Commitments components being assigned.
Along such lines the Borrower agrees that upon notice of any such assignment, it
will promptly provide to the assigning Lender and to the assignee separate
promissory notes in the amount of their respective interests substantially in
the form of the original Note. By executing and delivering an assignment
agreement in accordance with this Section 10.3(b), the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim; (ii) except as set forth
in clause (i) above, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement, any of the
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto or the financial condition of the Borrower or any of its affiliates
or the performance or observance by the Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (iv) such assignee confirms that it has received a copy of this
Credit Agreement, the other Credit Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such assignment agreement; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Credit Agreement and the other Credit
Documents; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under this Credit
Agreement or any other Credit Document as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender (including without limitation the requirements of
Section 3.13).

 

(c) Maintenance of Register. The Administrative Agent shall maintain at one of
its offices in Charlotte, North Carolina a copy of each Lender assignment
agreement delivered to it in accordance with the terms of subsection (b) above
and a register for the recordation of the

 

73



--------------------------------------------------------------------------------

identity of the principal amount, type and Interest Period of each Loan
outstanding hereunder, the L/C Obligations outstanding hereunder and the names,
addresses and the Revolving Commitments of the Lenders pursuant to the terms
hereof from time to time (the “Register”). The Administrative Agent will make
diligent efforts to maintain the accuracy of the Register and to promptly update
the Register from time to time, as necessary. The entries in the Register shall
be conclusive in the absence of manifest error and the Borrower, the
Administrative Agent, the L/C Issuer and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection by the Borrower, the L/C Issuer and each Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender’s interests and/or obligations
hereunder; provided that (i) such selling Lender shall remain a “Lender” for all
purposes under this Credit Agreement (such selling Lender’s obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or Fees in
respect of any Loans in which the participant is participating, (B) postpone the
date fixed for any payment of principal (including extension of the Termination
Date or the date of any mandatory prepayment), interest or Fees in which the
participant is participating, or (C) increase the dollar amount of such
participant’s participation over the dollar amount thereof in effect (it being
understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the participation amount (through a reduction in the
Revolving Commitments or otherwise) shall not constitute a change in the terms
of the participation amount of any participant), and (iii) sub-participations by
the participant (except to an affiliate, parent company or affiliate of a parent
company of the participant) shall be prohibited. In the case of any such
participation, the participant shall not have any rights under this Credit
Agreement or the other Credit Documents (the participant’s rights against the
selling Lender in respect of such participation to be those set forth in the
participation agreement with such Lender creating such participation) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation, provided, however, that such participant shall
be entitled to receive additional amounts under Sections 3.6, 3.7, 3.9, 3.10,
3.13 and 3.14 on the same basis as if it were a Lender (but in no event shall
such additional amounts exceed the amount which would have been payable to the
relevant Lender in the absence of such participation, and subject to limitations
on such participant comparable to those contained in Section 3.12 with respect
to Requesting Lenders).

 

10.4 No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent, the L/C Issuer or
any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Administrative Agent,
the L/C Issuer or any Lender and the Borrower shall operate as a waiver thereof
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.

 

74



--------------------------------------------------------------------------------

The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent, the L/C Issuer or any Lender
would otherwise have. No notice to or demand on the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent,
the L/C Issuer or the Lenders to any other or further action in any
circumstances without notice or demand.

 

10.5 Costs and Expenses; Indemnification.

 

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
(i) of the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein (including, without limitation, the reasonable fees and expenses of
Helms Mulliss & Wicker, PLLC, special counsel to the Administrative Agent) and
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement, provided, however, the Borrower’s
obligations under this subsection (a) shall be limited to those of one law firm,
and (ii) of the Administrative Agent, the L/C Issuer and the Lenders in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel for
the Administrative Agent, the L/C Issuer and each of the Lenders); (b) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies arising from any payment made hereunder or under any other
Credit Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Credit Agreement or any other Credit Document and save
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (c) reimburse each Lender,
each Arranger, each L/C Issuer and the Administrative Agent, and their
respective officers, directors, employees, representatives, from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of any investigation, litigation or other
proceeding (whether or not any Lender is a party thereto) related to the
entering into and/or performance of any Credit Document or the use of proceeds
of any Extensions of Credit (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or the consummation of any other transactions contemplated in any
Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified as determined
by a court of competent jurisdiction by final and nonappealable judgment).

 

75



--------------------------------------------------------------------------------

10.6 Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that:

 

(a) the consent of each Lender affected thereby is required to:

 

(i) extend the final maturity of any Loan or any Revolving Commitment, or any
portion thereof, or extend or waive any principal amortization payment of any
Loan, or any portion thereof, or waive application of any mandatory prepayment;

 

(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any increase in interest rates after the
occurrence of an Event of Default or on account of a failure to deliver
financial statements on a timely basis) thereon or Fees hereunder;

 

(iii) reduce or waive the principal amount of any Loan or L/C Borrowing;

 

(iv) increase the Revolving Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or mandatory reduction in the Revolving Commitments shall not constitute
a change in the terms of any Revolving Commitment of any Lender);

 

(v) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary permitted under Section 7.3, release the Borrower
from its obligations under the Credit Documents;

 

(vi) amend, modify or waive any provision of this Section 10.6 or Sections 3.6,
3.7, 3.8, 3.9, 3.10, 3.11, 3.13, 3.14, 3.15, 3.16, 8.1(a), 10.2, 10.3, 10.5, or
10.9;

 

(vii) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

(viii) expand or otherwise add any new currency to the definition of Available
Foreign Currency; or

 

(ix) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents except as
permitted thereby; and

 

(b) without the consent of the Administrative Agent, no provision of Article IX
may be amended; and

 

76



--------------------------------------------------------------------------------

(c) without the consent of the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the United States Bankruptcy Code supersedes the unanimous consent provisions
set forth herein and (y) the Required Lenders may consent to allow the Borrower
to use cash collateral in the context of a bankruptcy or insolvency proceeding.

 

10.7 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

 

10.8 Headings.

 

The headings of the Sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

10.9 Survival.

 

All indemnities set forth herein, including, without limitation, in Sections
3.10, 3.13, 3.14, 9.7 and 10.5 shall survive the execution and delivery of this
Credit Agreement, the making of the Extensions of Credit, the repayment of the
Loans and other obligations under the Credit Documents and the termination of
the Revolving Commitments hereunder, and all representations and warranties made
by the Borrower herein shall survive delivery of the Notes and the making of the
Extensions of Credit hereunder.

 

10.10 Governing Law; Arbitration.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA. Any legal action or proceeding to compel arbitration or to enforce an
arbitration award, in each case with respect to this Credit Agreement or any
other Credit Document, shall be brought in the state or federal courts in the
City of Charlotte, State of North Carolina and, by execution and delivery of
this Credit Agreement, each Party hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts. With respect to any such legal action or
proceeding, each Party further irrevocably consents to the service of

 

77



--------------------------------------------------------------------------------

process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address set out for notices pursuant to Section 10.1, such
service to become effective five (5) days after such mailing. Nothing herein
shall affect the right of the Administrative Agent to serve process in any other
manner permitted by law.

 

(b) Each Party hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) (i) This Section 10.10(c) concerns the resolution of any controversies or
claims between the Parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (A) this Credit Agreement (including any renewals, extensions or
modifications); or (B) any document related to this Credit Agreement
(collectively a “Claim”). For the purposes of this Section 10.10(c) only, the
term “Parties” shall include any parent corporation, subsidiary or Affiliate of
the Administrative Agent involved in the servicing, management or administration
of any obligation described or evidenced by this Credit Agreement.

 

(ii) At the request of any Party to this Credit Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Arbitration Act”). The Arbitration Act will apply
even though this Credit Agreement provides that it is governed by the law of a
specified state.

 

(iii) The arbitration proceedings will be conducted in accordance with the
Arbitration Act, the then-current Commercial Financial Disputes Arbitration
Rules of the American Arbitration Association or any successor thereof (“AAA”),
and the terms of this Section 10.10(c). In the event of any inconsistency, the
terms of this Section 10.10(c) shall control.

 

(iv) The language of arbitration shall be English. The place of arbitration
shall be Charlotte, North Carolina. Borrower and the Lenders shall attempt to
agree upon one arbitrator, but if they are unable to agree, Borrower shall
appoint an arbitrator and the Lenders shall appoint an arbitrator, and the two
arbitrators so appointed shall appoint a third arbitrator. The members of the
arbitration panel, including the Party appointed arbitrators, shall not be
advocates but shall remain impartial and independent throughout the conduct of
the arbitration proceeding.

 

(v) Pre-hearing discovery shall be available to all Parties and shall be
governed by the Federal Rules of Civil Procedure. Such discovery may be used as
evidence in the arbitration hearing to the same extent as if it were a court
proceeding. All Parties shall make their agents and employees available upon
reasonable notice at reasonable times and places for pre-hearing depositions
without the necessity of

 

78



--------------------------------------------------------------------------------

subpoenas or other court orders. The arbitrators may issue orders to compel the
attendance of, and production of documents by, an agent or employee of a Party.
In addition, the arbitrators may issue subpoenas to compel the attendance of, or
the production of documents by, third party witnesses at depositions or at the
arbitration hearing.

 

(vi) The arbitration panel shall pass finally upon all questions, both of law
and fact, and its findings and award shall be conclusive subject to the
Arbitration Act. The arbitration panel shall provide a concise written statement
of the reason for its award. The arbitration award may be submitted to any court
of competent jurisdiction to be confirmed, judgment entered and enforced.

 

(vii) The procedures specified in this Section 10.10(c) shall be the sole and
exclusive procedures for the resolution of disputes between or among the Parties
arising out of or relating to this Credit Agreement; provided, however, that a
Party, without prejudice to the mandatory procedures of this Section 10.10(c)
may file a complaint to seek injunctive relief.

 

10.11 Confidentiality.

 

Each of the Administrative Agent, the L/C Issuer and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this Credit
Agreement or the enforcement of rights hereunder; (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.11, to
(i) any assignee or participant, or any prospective assignee or participant, any
of its rights or obligations under this Credit Agreement, subject to the terms
of Section 10.3, or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to the Loans; (f) with the consent of the Borrower; (g) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.11 or (ii) becomes available to the Administrative
Agent, the L/C Issuer or any Lender on a nonconfidential basis from a source
other than the Borrower and its Subsidiaries; (h) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about the
investment portfolio of a Lender, the L/C Issuer or an Affiliate in connection
with ratings issued with respect to such Lender, L/C Issuer or an Affiliate; or
(i) credit reporting activities pursuant to credit reporting laws, rules and
regulations. For the purposes of this Section, “Information” means all
information received from the Borrower or its Subsidiaries relating to the
Borrower and its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent, the L/C Issuer or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and its Subsidiaries.

 

79



--------------------------------------------------------------------------------

10.12 Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

10.13 Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

10.14 Binding Effect; Termination.

 

(a) This Credit Agreement shall become effective at such time on or after the
Effective Date when it shall have been executed by the Borrower and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each Lender
and their respective successors and assigns.

 

(b) The term of this Credit Agreement shall be until no Loans, Letters of Credit
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding and until the Revolving Commitments hereunder
shall have expired or been terminated.

 

10.15 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent, the L/C
Issuer or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent, the L/C Issuer or such Lender of any sum adjudged to be so
due in the Judgment Currency, the Administrative Agent, the L/C Issuer or such
Lender may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent, the
L/C Issuer or such Lender in the Agreement Currency, the Borrower agrees, as a

 

80



--------------------------------------------------------------------------------

separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the L/C Issuer or such Lender or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent,
the L/C Issuer or such Lender in such currency, the Administrative Agent, the
L/C Issuer or such Lender agrees to return the amount of any excess to the
Borrower (or to any other Person who may be entitled thereto under applicable
law).

 

10.16 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

NUCOR CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

82



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

83



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent

and Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

84



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

85



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

86



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL
ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

87



--------------------------------------------------------------------------------

CIBC INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

88



--------------------------------------------------------------------------------

FIFTH THIRD BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

89



--------------------------------------------------------------------------------

US BANK, N.A.

By:


 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

90



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

91



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

92



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

93



--------------------------------------------------------------------------------

Schedule 1.1

 

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in British Pounds Sterling:

 

AB+C(B-D)+E x 0.01  

  per cent per annum

100 - (A+C)  

 

  (b) in relation to any Loan in any currency other than British Pounds
Sterling:

 

E x 0.01  

  per cent per annum

300  



--------------------------------------------------------------------------------

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to Section
3.1 and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Administrative Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Regulations
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages or rates of charge of each Lender for the purpose of A, C and
E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any



--------------------------------------------------------------------------------

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.



--------------------------------------------------------------------------------

Schedule 1.1(a)

 

NOTICE OF ACCOUNT DESIGNATION

 

                    , 200    

 

Bank of America, N.A.

NC1-001-l5-04

101 N. Tryon Street, 15th Floor

Charlotte, NC 28255

 

Attention: Jeanne Handline

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you by NUCOR CORPORATION (the
“Borrower”), a Delaware corporation, under Section 4.1 of the Multi-Year
Revolving Credit Agreement dated as of June 17, 2005 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”) by and among the
Borrower, the Lenders party thereto and Bank of America, N.A., as administrative
agent (the “Administrative Agent”).

 

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:

 

Name of Bank:    Wachovia Bank, National Association ABA Number:    053000219
Account Number:    2079900124413

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this      day of                     , 200    .

 

NUCOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.1(a)

 

SCHEDULE OF LENDERS AND COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

  

Revolving

Commitment

--------------------------------------------------------------------------------

  

Revolving

Commitment

Percentage

--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 122,500,000.00    17.500000000 %

Citibank, N.A.

   $ 122,500,000.00    17.500000000 %

JPMorgan Chase Bank, N.A.

   $ 85,000,000.00    12.142850000 %

Wachovia Bank, National Association

   $ 85,000,000.00    12.142850000 %

CIBC Inc.

   $ 65,000,000.00    9.285710000 %

Fifth Third Bank

   $ 50,000,000.00    7.142860000 %

US Bank, N.A.

   $ 50,000,000.00    7.142860000 %

The Bank of New York

   $ 40,000,000.00    5.714290000 %

The Northern Trust Company

   $ 40,000,000.00    5.714290000 %

PNC Bank, National Association

   $ 40,000,000.00    5.714290000 %

Total

   $ 700,000,000.00    100.000000000 %



--------------------------------------------------------------------------------

Schedule 2.1(b)(i)

 

FORM OF NOTICE OF BORROWING

 

Bank of America, N.A.

NC1-001-15-04

101 N. Tryon Street, 15th Floor

Charlotte, NC 28255

 

Attention: Jeanne Handline

 

  RE: Multi-Year Revolving Credit Agreement dated as of June 17, 2005 (as
amended and modified, the “Credit Agreement”) among Nucor Corporation, the
Lenders identified therein and Bank of America, N.A., as Administrative Agent.
Terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby gives notice of a request for Revolving Loan pursuant to
Section 2.1(b) of the Credit Agreement as follows:

 

(A) Date of Borrowing                                         
                                    

  (which is a Business Day)

 

(B) Currency                                         
                                    

 

(C) Principal Amount of

  Borrowing                                         
                                             

 

(D) Interest Rate Option                                         
                                

 

             the Base Rate

 

             the LIBOR Rate for an Interest Period of:

 

             one month

 

             two months

 

             three months

 

             six months

 

In accordance with the requirements of Section 4.2 of the Credit Agreement, the
undersigned Borrower hereby certifies that:

 

(a) The representations and warranties contained in the Credit Agreement and the
other Credit Documents or which are contained in any certificate furnished at
any time under or



--------------------------------------------------------------------------------

in connection therewith are true and correct in all material respects as of the
date of this request, and will be true and correct after giving effect to the
requested Revolving Loan (except for those which expressly relate to an earlier
date and except for those made in certificates which have been superseded or
replaced by more recent certificates, so long as those made in superseded or
replaced certificates were true and correct in all material respects on the date
made).

 

(b) No Default or Event of Default has occurred and is continuing as of the date
of this request, or will exist after giving effect to the requested Revolving
Loan.

 

(c) All conditions set forth in Section 2.1 as to the making of Revolving Loans
have been satisfied.

 

Very truly yours,

NUCOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.1(e)

 

REVOLVING NOTE

 

June 17, 2005

 

FOR VALUE RECEIVED, NUCOR CORPORATION, a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of BANK OF AMERICA, N.A., and its successors
and assigns (the “Lender”), to the office of the Administrative Agent in
immediately available funds as provided in the Credit Agreement,

 

(i) in the case of Loans other than Competitive Loans, on or before the
Termination Date, the Lender’s Revolving Committed Amount or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower; and

 

(ii) in the case of Competitive Loans, on or before the date specified in the
Competitive Bid, the aggregate unpaid principal amount of all Competitive Loans
made by the Lender to the Borrower;

 

together with all interest thereon at the rates and as provided in the Credit
Agreement.

 

This Note is one of the Revolving Notes referred to in the Multi-Year Revolving
Credit Agreement dated as of June 17, 2005 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

The holder may endorse and attach a schedule to reflect borrowers evidenced by
this Note and all payments and prepayments thereon; provided that any failure to
endorse such information shall not affect the obligation of the Borrower to pay
amounts evidenced hereby.

 

Upon the occurrence and during the continuance of an Event of Default, all
amounts evidenced by this Note may, or shall, become immediately due and payable
as provided in the Credit Agreement without presentment, demand, protest or
notice of any kind, all of which are waived by the Borrower. In the event
payment of amounts evidenced by this Note is not made at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

 

This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date first above written.

 

NUCOR CORPORATION,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.2(b)-1

 

FORM OF COMPETITIVE BID REQUEST

 

Bank of America, N.A.

NC1-00l-15-04

101 N. Tryon Street, l5th Floor

Charlotte, NC 28255

 

Attention:

   Jeanne Handline

Re:

   Multi-Year Revolving Credit Agreement dated as of June 17, 2005 (as amended,
restated and otherwise modified from time to time, the “Credit Agreement”) among
Nucor Corporation, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Terms used but not otherwise defined shall have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby gives you notice pursuant to Section 2.2(b) of the Credit
Agreement that it requests solicitation of Competitive Bids under the Credit
Agreement, and in connection therewith sets forth below the terms on which the
related Competitive Loan borrowing is requested to be made:

 

(A)

 

Date of Competitive Loan Borrowing

   

(which is a Business Day)

  

_________________________

(B)

 

Currency

  

_________________________

(C)

 

Principal Amount of

   

Competitive Loan Borrowing

  

_________________________

(D)

 

Interest Period

  

             one month

        

             two months

        

             three months

        

             six months

          

 

In accordance with the requirements of Section 4.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in subsection (a) of such Section, and confirms that the matters
referenced in subsections (b) and (d) of such Section are true and correct.

 

NUCOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.2(b)-2

 

FORM OF NOTICE OF RECEIPT OF COMPETITIVE BID REQUEST

 

[Name of Lender]

[Address]

 

Attention:     

Re:

   Multi-Year Revolving Credit Agreement dated as of June 17, 2005 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
Nucor Corporation, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Terms used but not otherwise defined shall have the
meanings provided in the Credit Agreement.

 

Dear Sirs:

 

NUCOR CORPORATION, a Delaware corporation, being Borrower under the
above-referenced Credit Agreement, made a Competitive Bid Request on
            , 20    , pursuant to Section 2.2(b) of the Credit Agreement, and in
that connection you are invited to submit a Competitive Bid by 10:00 A.M.
(Charlotte, North Carolina time)             , 20     [Date of Proposed
Competitive Loan Borrowing]. Your Competitive Bid must comply with Section
2.2(c) of the Credit Agreement and the terms of set forth below on which the
Competitive Bid Request was made:

 

(A)

 

Date of Competitive Loan

   

Borrowing

  

_________________________

(B)

 

Currency

  

_________________________

(C)

 

Principal Amount of

   

Competitive Borrowing

  

_________________________

(D)

 

Interest Period

  

             one month

        

             two months

        

             three months

        

             six months

          

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.2(c)

 

FORM OF COMPETITIVE BID

 

Bank of America, N.A.

NC1-001-l5-04

101 N. Tryon Street, 15th Floor

Charlotte, NC 28255

 

Attention:    Jeanne Handline Re:    Multi-Year Revolving Credit Agreement dated
as of June 17, 2005 (as amended, restated and otherwise modified from time to
time, the “Credit Agreement”) among Nucor Corporation, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Terms used but not
otherwise defined shall have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned [Name of Lender], hereby makes a Competitive Bid pursuant to
Section 2.2(c) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on              20    , and in that connection sets
forth below the terms on which such Competitive Bid is made:

 

(A)

 

Currency

  

_________________________

(B)

 

Principal Amount

  

_________________________

(C)

 

Competitive Bid Rate

  

_________________________

(D)

 

Interest Period

  

             one month

        

             two months

        

             three months

        

             six months

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.2(e) of the
Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 2.2(e)

 

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

Bank of America, N.A.

NC1-001-l5-04

101 N. Tryon Street, 15th Floor

Charlotte, NC 28255

 

Attention:

   Jeanne Handline Re:    Multi-Year Revolving Credit Agreement dated as of June
17, 2005 (as amended, restated and otherwise modified from time to time, the
“Credit Agreement”) among Nucor Corporation, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent. Terms used but not otherwise
defined shall have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

In connection with our Competitive Bid Request dated             , 20     and in
accordance with Section 2.2(e) of the Credit Agreement, we hereby accept the
following bids for maturity on [date]:

 

Currency


--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

   Competitive Bid Rate


--------------------------------------------------------------------------------

  Interest Period


--------------------------------------------------------------------------------

   Lender


--------------------------------------------------------------------------------

          [%]                    [%]         

 

We hereby reject the following bids:

 

Currency


--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

   Competitive Bid Rate


--------------------------------------------------------------------------------

  Interest Period


--------------------------------------------------------------------------------

   Lender


--------------------------------------------------------------------------------

          [%]                    [%]         

 

NUCOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 3.2

 

FORM OF NOTICE OF EXTENSION/CONVERSION

 

Bank of America, N.A.

NC1-001-15-04

101 N. Tryon Street, 15th Floor

Charlotte, NC 28255

 

Attention:

  

Jeanne Handline

Re:

   Multi-Year Revolving Credit Agreement dated as of June 17, 2005 (as amended,
restated and otherwise modified from time to time, the “Credit Agreement”) among
Nucor Corporation, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby gives notice pursuant to Section 3.2 of the Credit
Agreement that it requests an extension or conversion of a Revolving Loan
outstanding under the Credit Agreement, and in connection therewith sets forth
below the terms on which such extension or conversion is requested to be made:

 

(A)

 

Date of Extension or Conversion

    (which is the last day of the applicable Interest Period)   

___________________________________

(B)

 

Principal Amount of

Extension or Conversion

  

___________________________________

(C)

 

Interest rate option

      

___________________________________

       

             the Base Rate

       

             the LIBOR Rate for an Interest Period of:

        

             one month

        

             two months

        

             three months

        

             six months

 

In accordance with the requirements of Section 4.2 of the Credit Agreement, the
undersigned Borrower hereby certifies that:

 

(a) The representations and warranties contained in the Credit Agreement and the
other Credit Documents or which are contained in any certificate furnished at
any time under



--------------------------------------------------------------------------------

or in connection therewith are true and correct in all material respects as of
the date of this request, and will be rue and correct after giving effect to the
requested Loan advance (except for those which expressly relate to an earlier
date and except for those made in certificates which have been superseded or
replaced by more recent certificates, so long as those made in superseded or
replaced certificates were true and correct in all material respects on the date
made).

 

(b) No Default or Event of Default has occurred and is continuing as of the date
of this request, or will exist after giving effect to the requested extension or
conversion.

 

Very truly yours,

NUCOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Schedule 3.17(b)

 

PLACE OF PAYMENT

 

Bank of America, N.A.

New York, New York

ABA # 026009593

Account # 1366212250600

Reference: Nucor Corporation

Attn: Credit Services Charlotte



--------------------------------------------------------------------------------

Schedule 4.1(c)(v)

 

SECRETARY’S CERTIFICATE

 

Pursuant to Section 4.1(c) of the Multi-Year Revolving Credit Agreement (the
“Credit Agreement”), dated as of June 17, 2005, among Nucor Corporation, a
Delaware corporation, the Lenders identified therein and Bank of America, N.A.,
as Administrative Agent, the undersigned, James D. Frias, Assistant Secretary of
Nucor Corporation (the “Corporation”), hereby certifies as follows:

 

1. Attached hereto as Annex I is a true and complete copy of the certificate of
incorporation of the Corporation and all amendments thereto as in effect on the
date hereof.

 

2. Attached hereto as Annex II is a true and complete copy of resolutions
adopted by the Board of Directors of the Corporation on June 1, 2005. The
attached resolutions have not been rescinded or modified and remain in full
force and effect. The attached resolutions are the only corporate proceedings of
the Corporation now in force relating to or affecting the matters referenced to
therein.

 

3. Attached hereto as Annex III is a true and complete copy of the bylaws of the
Corporation as in effect on the date hereof.

 

4. The following persons are now elected and qualified officers of the
Corporation, holding the offices indicated, and the signature appearing opposite
each persons’ name below is his or her true and genuine signature, and such
officer is authorized to execute and deliver on behalf of the Corporation, the
Credit Agreement, the Notes to be issued pursuant thereto and the other Credit
Documents and to act as a Responsible Officer on behalf of the Corporation under
the Credit Agreement.

 

Name

--------------------------------------------------------------------------------

  

Office

--------------------------------------------------------------------------------

  

Signature

--------------------------------------------------------------------------------

Daniel R. DiMicco   

Vice Chairman, President and

Chief Executive Officer

     Terry S. Lisenby   

Chief Financial Officer, Treasurer and

Executive Vice President

     A. Rae Eagle    Secretary     

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name.

 

NUCOR CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:   A. Rae Eagle Title:   Secretary Date:   June     , 2005

 

I, Daniel R. DiMicco, Vice Chairman, President and Chief Executive Officer of
Nucor Corporation, hereby certify that A. Rae Eagle, whose genuine signature
appears above, is, and has been at all times since March, 2000, the elected,
qualified and acting Secretary of Nucor Corporation.

 

NUCOR CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:   Daniel R. DiMicco Title:  

Vice Chairman, President and Chief

Executive Officer

Date:   June     , 2005



--------------------------------------------------------------------------------

Schedule 5.5

 

DESCRIPTION OF LEGAL PROCEEDINGS

 

None (except as set forth on Schedule 5.13).

 

 



--------------------------------------------------------------------------------

Schedule 5.7

 

TAX RELATED LITIGATION

 

None.



--------------------------------------------------------------------------------

Schedule 5.13

 

ENVIRONMENTAL MATTERS

 

In July 2001, the U.S. District Court for the District of South Carolina entered
a comprehensive consent decree between the Borrower and the United States
Environmental Protection Agency and several states that resolves a broad array
of alleged past environmental violations at eight of the Borrower’s steel
manufacturing mills and six of its Vulcraft facilities. To date, the Borrower
believes that it is and will remain in full compliance with all terms and
conditions of the consent decree. All agreed-upon penalties have been fully paid
and the Borrower has no reason to believe that performing any of the remaining
consent decree requirements will have a Material Adverse Effect upon it.

 

 



--------------------------------------------------------------------------------

Schedule 6.2(a)

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

This Certificate is delivered in accordance with the provisions of Section
6.2(a) of that Multi-Year Revolving Credit Agreement dated as of June 17, 2005
(as amended, modified and supplemented, the “Credit Agreement”) among Nucor
Corporation, a Delaware corporation (the “Borrower”), the Lenders identified
therein, and Bank of America, N.A., as Administrative Agent. Terms used but not
otherwise defined herein shall have the same meanings provided in the Credit
Agreement.

 

The undersigned, being a Responsible Officer of the Borrower, hereby certifies,
in my official capacity and not in my individual capacity, that to the best of
my knowledge and belief:

 

(a) the financial statements fairly present the financial condition of the
parties covered by such financial statements in all material respects;

 

(b) during the period the Borrower has observed or performed in all material
respects its covenants and other agreements under the Credit Agreement and the
other Credit Documents, and satisfied in all material respects the conditions
contained in the Credit Agreement to be observed, performed or satisfied by it;

 

(c) the undersigned has no knowledge of any Default or Event of Default except
as indicated on a separate page attached hereto; and

 

(d) attached hereto are detailed calculations demonstrating compliance with the
financial covenant set forth in Section 6.6 of the Credit Agreement.

 

This the              day of            , 200    .

 

NUCOR CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:    



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

 

Computation of Financial Covenant



 

 



--------------------------------------------------------------------------------

Schedule 7.1

 

LIENS

 

None.



--------------------------------------------------------------------------------

Schedule 10.1

 

NOTICES

 

BORROWER:

 

Nucor Corporation

2100 Rexford Road

Charlotte, North Carolina 28211

Attn:   Terry S. Lisenby     Chief Financial Officer

Telephone:   (704) 366-7000 Telecopy:   (704) 362-4208

 

with a copy to (which shall not constitute notice):

 

Moore & Van Allen, PLLC

100 North Tryon Street, 47th Floor

Charlotte, North Carolina 28202

Attn:   Mike DeLaney

Telephone:   (704) 331-3519 Telecopy:   (704) 339-5819

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Extension of Credit):

 

Bank of America, N.A.

Street Address: 101 N TRYON ST

Mail Code: NC1-001-15-04

City, State ZIP Code: CHARLOTTE NC 28255-0001

Attention: Jeanne Handline

Telephone: (704) 388.6484

Facsimile: (704) 264.2478

Electronic Mail: jeanne.handline@bankofamerica.com

Account No.: 1366212250600

ABA# 026009593

New York, NY

Ref: Nucor Corporation



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Street Address: 100 N TRYON ST

Mail Code: NC1-007-14-24

City, State ZIP Code: CHARLOTTE NC 28255

Attention: Judy D. Payne

Telephone: (704) 386.2941

Facsimile: (704) 409.0310

Electronic Mail: judy.d.payne@bankofamerica.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations-Los Angeles #22621

Street Address: 333 S BEAUDRY AVENUE, 19TH FLOOR

Mail Code: CA9-703-19-23

City, State ZIP Code: LOS ANGELES, CA 90017-1466

Attention: Hermann J. Schutterle, AVP

Telephone: (213) 345.0397

Facsimile: (213) 345.6684

Electronic Mail: hermann.schutterle@bankofamerica.com



--------------------------------------------------------------------------------

LENDERS:

 

CITIBANK, N.A.

 

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

 

Operations Contact:

Ina Tjahjono

JPMorgan Chase Bank, N.A.

111 Fanin, 10th Floor

Houston, Texas

Telephone:        (713) 750-2268

Telecopy:          (713) 427-6307

Email: ina.tjahjono@jpmorgan.com

 

Wire Transfer Instructions:

JPMorgan Chase Bank, N.A.

New York, New York

ABA #021000021

Account #304-257680

Reference:        Nucor Corporation — Clearing Account

Attention:        Ina Tjahjono

 

Credit Contact:

Peter Predun

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Telephone:        (212) 270-7005

Telecopy:          (212) 270-5100

Email: peter.predun@jpmorgan.com

 

 



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

 

Operations Contact:

Lisa White

Wachovia Bank, N.A.

201 S. College Street, NC1183

Charlotte, North Carolina 28288

Telephone:        (704) 374-4426

Telecopy:          (704) 715-0095

Email: lisa.white@wachovia.com

 

Wire Transfer Instructions:

Wachovia Bank, N.A.

Charlotte, North Carolina

ABA #053000219

Account #145916-8107011

Account Name:    Industrial Mfg.

Reference:    Nucor Corporation

 

Credit Contact:

Jorge Gonzalez

Managing Director/Senior Vice President

Wachovia Bank, N.A.

301 S. College Street, NC0760

Charlotte, North Carolina 28288

Telephone:        (704) 383-8461

Telecopy:          (704) 715-1117

Email: jorge.gonzalez~wachovia.com



--------------------------------------------------------------------------------

CIBC INC.

 

Operations Contact:

Angela Tom

CIBC Inc.

40 Dundas Street West

Toronto, ON, M5G 2C2

Telephone:        (416) 542-4446

Telecopy:           (416) 542-4558

Email: angela.tom@cibc.ca

 

Wire Transfer Instructions:

The Bank of New York

New York, New York

ABA #021-000-018

Account CIBC New York

A/C #890-0331-046

Reference:    Nucor Corp.

 

Credit Contact:

Dominic Sorresso

Executive Director, Cross Border Group

CIBC Inc.

300 Madison Avenue

New York, New York 10017

Telephone:        (212) 856-4133

Telecopy:          (212) 856-3761

Email: dominic.sorresco@us.cibc.com

 

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK

 

 



--------------------------------------------------------------------------------

US BANK, N.A.

 

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

 

Operations Contact:

Larry Geter

The Bank of New York

One Wall Street, 22nd Floor

New York, New York 10286

Telephone:        (212) 635-6399

Telecopy:          (212) 635-6740

Email: lgeter@bankofny.com

 

Wire Transfer Instructions:

The Bank of New York

New York, New York

ABA #021000018

Account #GLA/111556 — Commercial Loan Department

Reference:        Nucor Corporation

 

Credit Contact:

David Siegel

Vice President

The Bank of New York

One Wall Street, 22nd Floor

New York, New York 10286

Telephone:        (212) 635-6899

Telecopy:          (212) 635-6434

Email: dsiegel@bankofny.com

 

 



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

 

Credit Contact:

Shawn Pelc

The Northern Trust Company

50 S. LaSalle, L-8

Chicago, Illinois 60675

Telephone:        (312) 557-2979

Telecopy:          (312) 444-4906

 

Wire Transfer Instructions:

The Northern Trust Bank

ABA #071000152

Commercial Loan Acct. #5186401000

Credit to: Commercial Loan Department

Reference:    Nucor Corporation

 

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

 

 



--------------------------------------------------------------------------------

Schedule 10.3(b)

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:   ________________________________________ 2.    Assignee:  
________________________________________ 3.    Borrower:   Nucor Corporation, a
Delaware corporation 4.    Administrative Agent:   Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:  
Multi-Year Revolving Credit Agreement, dated as of June 17, 2005, among Nucor
Corporation, the Lenders parties thereto, and Bank of America, N.A., as
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time



--------------------------------------------------------------------------------

6. Assigned Interest:    

 

Facility

Assigned

--------------------------------------------------------------------------------

  

Aggregate Amount

of

Commitment

for all Lenders

--------------------------------------------------------------------------------

   Amount of
Commitment/
Loans Assigned


--------------------------------------------------------------------------------

  

Percentage

Assigned of
Commitment/
Loans1

--------------------------------------------------------------------------------

  CUSIP
Number


--------------------------------------------------------------------------------

____________________

   $                         $                                              %  
 

____________________

   $                         $                                              %  
 

____________________

   $                         $                                              %  
 

____________________

   $                         $                                              %  
 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

[7. Trade Date:                         ]2

 

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

   

Title:

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

   

Title:

   

 

--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent By:  

 

--------------------------------------------------------------------------------

Title:     [Consented to:]4 By:  

 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

 



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

11. Representations and Warranties.

 

11.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

11.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

12. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 



--------------------------------------------------------------------------------

13. General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of North Carolina.

 

 



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

ADMINISTRATIVE DETAILS

 

(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)